USCA11 Case: 18-14808       Date Filed: 06/09/2022    Page: 1 of 86




                                                        [PUBLISH]
                              In the
         United States Court of Appeals
                  For the Eleventh Circuit
                    ____________________

                           No. 18-14808
                    ____________________

JACQUELYN JOHNSTON,
                                                 Plaintiff-Appellee,
versus
GARY S. BORDERS,
individually and in his official capacity as Sheriff of Lake County,
Florida,
JENNIFER FERGUSON,


                                            Defendants-Appellants.
                    ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
            D.C. Docket No. 6:15-cv-00936-PGB-DCI
                    ____________________
USCA11 Case: 18-14808         Date Filed: 06/09/2022   Page: 2 of 86




2                       Opinion of the Court                18-14808


                     ____________________

                            No. 19-13269
                     ____________________

JACQUELYN JOHNSTON,
                                   Plaintiff-Appellee-Cross Appellant
versus
GARY S. BORDERS,
individually and in his official capacity as
Sheriff of Lake County, Florida,
JENNIFER FERGUSON,


                            Defendants-Appellants-Cross Appellees.


                     ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
            D.C. Docket No. 6:15-cv-00936-PGB-DCI
                    ____________________

Before JORDAN, NEWSOM, and TJOFLAT, Circuit Judges.
PER CURIAM:
USCA11 Case: 18-14808         Date Filed: 06/09/2022     Page: 3 of 86




18-14808                Opinion of the Court                          3

         These appeals involve two conceptually different causes of
action against separate defendants. These claims were pled to-
gether and tried to a jury empaneled for each claim. In one claim,
the plaintiff, an at-will employee of a sheriff’s office, sued the sher-
iff, alleging that he made false and stigmatizing statements in ter-
minating her employment that deprived her of a liberty interest in
her reputation without affording her a post-termination hearing to
clear her name in violation of the Due Process Clause of the Four-
teenth Amendment. In the other claim, the plaintiff alleged that a
sheriff’s office co-employee, whom she supervised, defamed her in
violation of state tort law. The jury found for the plaintiff on both
claims.
       The defendants appeal the judgments entered pursuant to
the jury’s verdicts in No. 18-14808. In No. 19-13269, the sheriff ap-
peals the judgment awarding the plaintiff an attorney’s fee on the
claim brought against him. Having considered the parties’ briefs
and with the benefit of oral argument, we affirm the judgments in
No. 18-14808 and vacate and remand for further proceedings the
judgment for attorney’s fee in No. 19-13269.
                                   I.

       In October 2014, Gary S. Borders, Sheriff of Lake County,
Florida (the “Sheriff”), took control of the Lake County Animal
Shelter from the Board of County Commissioners amidst public
USCA11 Case: 18-14808              Date Filed: 06/09/2022          Page: 4 of 86




4                           Opinion of the Court                        18-14808

outcry over high euthanasia rates. 1 The Sheriff intended eventu-
ally to run the shelter as a “no-kill” or “low-kill” shelter. The terms
are interchangeable, but “no-kill” is a misnomer—it simply refers
to any shelter that maintains a euthanasia rate of no more than 10
percent for at least a year. The Sheriff’s plan to achieve “no-kill”
status was simple: the shelter would not euthanize animals merely
to create space for other animals.
       On October 1, 2014, the Sheriff hired Jacquelyn Johnston as
Director of Animal Services. Before being hired, she was inter-
viewed by the Sheriff and Major Wayne Longo—who oversaw the
animal services division of the Sheriff’s Office. Both Major Longo
and the Sheriff told Johnston that the shelter’s euthanasia practices
had been under “public scrutiny” and that the goal was to reduce
euthanasia rates. The Sheriff also told Johnston that he “wanted to
make sure that all adoptable pets had the opportunity to be
adopted,” and that he “was interested in moving toward no-kill.”
At the same time, the Sheriff let Johnston know that he “under-
stood that there would still be issues regarding public safety in cases
of dangerous [] or aggressive dogs . . . [or animals] that came in
very injured or ill.”
      On her first day of work, Johnston met with her immediate
supervisors—Major Longo and Captain Todd Luce—who told her
to review the governing policies that the Sheriff’s Office had


1 Under the Florida Constitution, Article VIII, § 1(d), the Sheriff is an officer of
Lake County.
USCA11 Case: 18-14808       Date Filed: 06/09/2022    Page: 5 of 86




18-14808               Opinion of the Court                       5

inherited from Lake County. Among the policies Johnston re-
viewed was one governing when animals would be eligible for eu-
thanasia. The gist was that euthanasia was permitted only for ani-
mals that were not adoptable, and animals would generally be con-
sidered adoptable unless they were dangerous, sick, or injured.
Even for unadoptable animals, euthanasia was not permitted un-
less alternatives—such as returning the animal to its owner or
transferring the animal to a rescue facility—would be unavailable.
       Major Longo and Captain Luce also introduced Johnston to
Jennifer Ferguson, who would be Johnston’s immediate supervi-
see. Because Ferguson had been working at the shelter for five
months and was acting interim director before Johnston was hired,
Major Longo and Captain Luce told Johnston that she would be a
useful resource in learning shelter policies and practices.
       After a staff meeting on October 9, 2014, Ferguson told John-
ston that the shelter had received two dogs that were being kept
outside because there was no room for them in the shelter. John-
ston asked Ferguson whether she had contacted any rescue facili-
ties or foster homes to house the dogs, and Ferguson replied that
she had, but that they were “all full.”
       Johnston then did a “walkthrough” of the shelter to see
whether she could find space for the dogs. The shelter was divided
into two areas—the “adoption area,” which was open to the public,
and the “isolation area,” which was not. An animal’s location in
either the adoption or isolation areas did not indicate whether the
animal was fit for adoption. Each animal had a “kennel card” with
USCA11 Case: 18-14808       Date Filed: 06/09/2022     Page: 6 of 86




6                      Opinion of the Court                18-14808

information about the animal, and Johnston noticed “about 10 to
15 kennel cards” in the adoption area indicating that the animals
had either “bitten or attacked another animal [] or had other be-
havior notes.” In the isolation area, by contrast, Johnston observed
only one dog that had behavioral notes on its kennel card; other-
wise, the isolation area contained several “friendly and young
dogs.” Johnston judged that the 10 or 15 dogs in the adoption area
with kennel cards indicating aggression were unadoptable under
the governing policy.
       Johnston asked Ferguson how she ordinarily dealt with such
situations, and Ferguson replied that she would usually euthanize
the animals in the isolation area. Because Johnston thought eu-
thanizing the animals in the isolation area would be contrary to
shelter policy, she ordered Ferguson to “re-evaluate the dogs that
were [i]n the adoption [area] since, according to [Sheriff’s Office]
policies and according to the notes on the kennel card[s], many of
those dogs were not adoptable[.]”
       Johnston left work around noon that day to attend evening
classes in Miami.2 Before she left, she told Ferguson to use Face-
book to connect with rescue facilities and to try to “get some pets
placed that way.” And while she “understood that there were some
unadoptable animals that were going to have to be euthanized,”
she admonished Ferguson to “follow our policies as written . . . and


2 The shelter—located in Tavares, Florida—was approximately 265 miles
from Miami.
USCA11 Case: 18-14808       Date Filed: 06/09/2022    Page: 7 of 86




18-14808               Opinion of the Court                       7

to euthanize no more than necessary.” Johnston did not tell Fer-
guson how many animals to euthanize or which animals to eu-
thanize.
       After Johnston left for Miami, Ferguson selected 23 or 24 an-
imals for euthanization. Diane Hagan and Melanie Hollis, two eu-
thanasia techs at the shelter, then proceeded to euthanize 20 of the
animals but spared the rest because they saw no legitimate reason
to euthanize them.
       Hagan filled out a euthanasia log listing the reason why each
animal was euthanized. She recorded that six animals were eu-
thanized for “no space,” 10 for aggression toward other animals,
two for illness or injury, and two for a combination of space and
health issues. Five of the notations of “no space” were written over
whiteout. Hagan testified she had originally written “behavior” as
the reason for those five and that she did not remember changing
them to “no space.”
       Later that day, Ferguson had a conversation with a shelter
volunteer named Whitney Boylston. She told Boylston that she
had been “directed to pull or euthanize any number of animals that
had been [at the shelter] over a certain amount of time.” Boylston
asked her why she obeyed the direction, and Ferguson replied that
she feared she would lose her job if she went outside her chain of
command.
     The next day, Johnston received a phone call from Major
Longo asking her to report to the shelter. Major Longo told
USCA11 Case: 18-14808        Date Filed: 06/09/2022     Page: 8 of 86




8                      Opinion of the Court                  18-14808

Johnston that “people were complaining” that adoptable pets had
been euthanized and that “the sheriff wasn’t happy and somebody
was going to have to answer for what happened.” Johnston indi-
cated she was willing to “review each animal case by case and do a
full investigation.” But Major Longo told her she “was not going
to be allowed to investigate, [] was not going to be allowed to re-
view any records, [and] [] was not going to be allowed to talk to
any of the[] [animal-rights] advocates or investigate what hap-
pened.” Major Longo then told Johnston she was fired.
       Later that evening, the Sheriff’s Office issued the following
press release with the Sheriff’s approval:
      On October 10th 2014 the director of the Lake
      County Sheriff’s Office Animal Services division was
      terminated from her employment. Ms. Jacquelyn
      Johnston was hired by the Sheriff’s Office as Animal
      Services Director from a pool of applicants on Octo-
      ber 1st.

      On October 9th Sheriff’s Office administration be-
      came aware that several animals were euthanized un-
      der now former Director Johnston’s direction and
      outside of the Sheriff’s Office policy of utilizing eutha-
      nasia as a last resort.

      Sheriff Borders re-stated the Sheriff’s Office philoso-
      phy regarding animal services as being a shelter that
      utilizes any means available to find homes for animals
      in our care and only euthanizes as a last resort.
USCA11 Case: 18-14808        Date Filed: 06/09/2022     Page: 9 of 86




18-14808               Opinion of the Court                         9

      “This decision was made on our watch and we have
      taken swift action to ensure it does not happen again”
      — Sheriff Gary Borders.

       On October 14, 2014, Johnston’s attorney, Angelena Root,
sent a letter to the Sheriff’s Office requesting “a meeting to discuss
a resolution of the current situation.” The letter called the October
10 press release a “wholly fabricated version of events” which
“wrongfully and publicly vilified” Johnston. In fact, it was Fergu-
son and not Johnston, the letter asserted, who “went completely
rogue and . . . pulled far more animals than necessary and eu-
thanized more animals than needed.” “If I do not hear from any-
one within five (5) business days from the date of this letter in an
attempt to schedule a meeting to be had within the next two (2)
weeks,” Root concluded, “my client will be left with no choice but
to explore all available legal options.” The Sheriff’s Office never
responded to the letter.
       Despite Johnston’s belief that the Sheriff’s Office press re-
lease was false and stigmatizing, she never requested a hearing to
rebut the charges in the release and present her side of the story.
Nor did the Sheriff’s Office give her notice of her right to such a
hearing.


                                  II.

      On June 8, 2015, Johnston sued the Sheriff and Ferguson in
the United States District Court for the Middle District of Florida
USCA11 Case: 18-14808            Date Filed: 06/09/2022          Page: 10 of 86




10                         Opinion of the Court                        18-14808

for compensatory and punitive damages. Her amended complaint
contained eight counts. Count I asserted a claim against the Sheriff
in his official and individual capacities under 42 U.S.C. § 1983, al-
leging that he denied Johnston due process of law by publishing
false and stigmatizing statements in connection with her termina-
tion without thereafter giving her an opportunity to clear her
name. Counts II through V asserted defamation claims under Flor-
ida law against the Sheriff, in his official capacity, and Ferguson,
and Count VI alleged a defamation claim against the Sheriff in his
official capacity.3 Count VII alleged that the Sheriff and Ferguson
violated 42 U.S.C. § 1985 by conspiring to “injure [Johnston] by ru-
ining her professional reputation.” Count VIII alleged that the
Sheriff and Ferguson violated 42 U.S.C. § 1986 in “[f]ailing to stop
the conspiracy.”4


3 Counts II through V asserted different theories of defamation against Fergu-
son and the Sheriff in his official capacity. Count II alleged defamation based
on a theory of slander per se. Count III alleged defamation based a theory of
slander. Count IV alleged defamation based a theory of libel per se. Count V
alleged defamation based a theory of libel. Count VI alleged defamation based
a theory of defamation by implication only against the Sheriff in his official
capacity. We refer to these theories in the singular, as the defamation claim
brought by Johnston.
4 Johnston brought Count I (and Counts VII and VIII) against the Sheriff in his
individual and official capacities, invoking the District Court’s federal question
jurisdiction, 28 U.S.C. §§ 1331 and 1343. The judgment the District Court en-
tered against the Sheriff does not state that it was entered against him in his
individual capacity. We therefore treat the judgment as having been entered
USCA11 Case: 18-14808           Date Filed: 06/09/2022         Page: 11 of 86




18-14808                   Opinion of the Court                              11

        The Sheriff and Ferguson separately moved the District
Court to dismiss the amended complaint for failure to state a claim
for relief.5 The Sheriff argued that he was immune from suit in his
individual capacity on Counts I, VII, and VIII on the ground that
absolute immunity under Florida law protected him from suit for
any false and defamatory statements he allegedly made because he
made them within the scope of his employment.6 The Sheriff
sought the dismissal of Count I on an additional ground, under the
federal doctrine of qualified immunity, by claiming that he could
not be sued in his individual capacity because it was not “clearly
established” that that the statements he made in connection with
Johnston’s termination had violated “any ‘clearly established’
laws.” As for Count VII, the Sheriff argued that the “doctrine of
intracorporate conspiracy” barred a conspiracy claim. And Count
VIII failed, he argued, because its sufficiency depended on the via-
bility of Count VII.7



against him solely in his official capacity. Johnston brought Counts II through
VI against the Sheriff and Jefferson under the Court’s supplemental jurisdic-
tion, 28 U.S.C. § 1367.
5 The Sheriff and Ferguson were represented by the same law firm throughout
the litigation.
6 See Fla. Stat. § 768.28(9)(a). The Sheriff’s motion stood silent as to whether
Count I stated a claim against him in his official capacity.
7 The Sheriff moved to dismiss Counts VII and VIII in both his official and
individual capacities.
USCA11 Case: 18-14808              Date Filed: 06/09/2022         Page: 12 of 86




12                           Opinion of the Court                       18-14808

        Ferguson argued that she was entitled to absolute immunity
under Florida law on Counts II through V8 because her allegedly
defamatory statements were made in the course of her duties. In
the alternative, she argued that those counts should be dismissed
because they failed to state facts constituting defamation. 9 On May
9, 2016, the District Court granted their motions to dismiss in part
and denied them in part. The Court denied the motion to dismiss
Count I—to the extent it sought damages against the Sheriff in his
individual capacity—on two grounds. First, the Sheriff was not en-
titled to absolute immunity under Florida law for his allegedly false
and defamatory statements because Count I was not a defamation
claim. Rather, it alleged that the statements infringed Johnston’s
Fourteenth Amendment liberty interest in her good name and rep-
utation, and because the Sheriff made the statements in terminat-
ing her employment, due process required that he “provide [her] a
name-clearing hearing.” Second, the Sheriff was not entitled to
qualified immunity because the right to a name-clearing hearing
was “clearly established law.” 10 The Court granted the Sheriff’s


8 See Fla. Stat. § 768.28(9)(a).
9 Ferguson argued that those counts failed to allege the five elements required
to establish a claim of defamation: “(1) publication to a third person; (2) falsity;
(3) negligence; (4) actual damages; and (5) statement must be defamatory.”
10 The Sheriff’s motion to dismiss Count I contained no reference to Count
I’s allegation that the deprivation of a “name-clearing hearing” constituted a
denial of due process. Rather, the motion appears to have interpreted Count
I as alleging a due process claim based solely on the Sheriff’s statements.
USCA11 Case: 18-14808            Date Filed: 06/09/2022         Page: 13 of 86




18-14808                   Opinion of the Court                               13

(and Ferguson’s) motion to dismiss Counts VII and VIII as legally
insufficient, although with leave to amend.11
        The Court denied Ferguson’s motion to dismiss Counts II
through V. It rejected her arguments that she was entitled to ab-
solute immunity under Florida law and that Counts II through V
failed to sufficiently allege the elements of a defamation claim.
        On receiving the District Court’s rulings on their motions to
dismiss, the Sheriff and Ferguson separately answered the
amended complaint. They both denied the allegations of wrong-
doing and asserted several affirmative defenses, as indicated be-
low. 12
        After discovery closed, the Sheriff and Ferguson jointly
moved the District Court for summary judgment. The Sheriff ar-
gued that the Count I due process claim brought against him in his
official capacity failed because “adequate state [judicial] remedies
were available” to provide Johnston with the process that was due:
an “opportunity for a name clearing hearing.” He argued that the


11 Johnston failed to amend Counts VII and VIII, so they are not implicated in
these appeals.
12 The Sheriff’s answer presented six affirmative defenses. None are pertinent
here. Ferguson’s answer presented four affirmative defenses. One defense,
the fourth, is relevant: the defamation claim in Counts II through V were
barred by the doctrine of absolute privilege under Fla. Stat. § 768.28(9)(a), be-
cause Ferguson’s statements were made “in connection with her official du-
ties.” Ferguson asserted this privilege in her motion to dismiss Counts II
through V as well as in the fourth affirmative defense.
USCA11 Case: 18-14808           Date Filed: 06/09/2022         Page: 14 of 86




14                         Opinion of the Court                      18-14808

Count I claim brought against him in his individual capacity failed
because the doctrine of qualified immunity protected him from the
damages Johnston was seeking. 13 He argued that he was entitled
to summary judgment on Counts II through VI because the Florida
doctrine of absolute privilege barred the claims; he issued the press
release containing the allegedly defamatory statements about John-
ston in carrying out his duties as a Lake County executive officer.
       Ferguson argued that she was entitled to summary judg-
ment on the defamation claim of Counts II through V because her
statement to Boylston, on which the claims were based, was true
and, in any case, protected by a qualified privilege applicable to
statements “made by managerial employees to non-managerial
personnel.”
       On January 11, 2017, the District Court granted the Sheriff
and Ferguson summary judgment. The Court dismissed the Count
I due process claim against the Sheriff, in his individual and official
capacities, on the merits and declined to exercise its supplemental




13 Nothing in the Sheriff’s motion for summary judgment or elsewhere in the
record indicated that the Sheriff was aware that the due process Johnston was
entitled to, a name-clearing hearing, would be an injunction ordering him to
provide such a hearing and that if Florida law could not provide one, the Dis-
trict Court could. Count I, though, did not seek a name-clearing hearing; it
sought damages only. This explains why the Sheriff invoked the doctrine of
qualified immunity in his individual capacity; it was a defense to Count I’s due
process claim for damages.
USCA11 Case: 18-14808       Date Filed: 06/09/2022    Page: 15 of 86




18-14808               Opinion of the Court                       15

jurisdiction over the state law defamation claim lodged against him
in Counts II through VI.
        As to Count I, the District Court adhered to the position
from its order on the motion to dismiss, that the Due Process
Clause of the Fourteenth Amendment required the Sheriff to pro-
vide Johnston with “a meaningful opportunity to clear her name”
of the reputational stigma his statements had caused. In other
words, Johnston had a constitutional right to a name-clearing hear-
ing. If the Sheriff wouldn’t provide one, she could sue him in state
court for an injunction ordering him to provide one. But the Dis-
trict Court also found that Johnston had not (yet) suffered a due
process violation. Such a violation could not occur, the District
Court reasoned, until Johnston had sought and failed to secure a
state court injunctive order requiring the Sherriff to provide her a
name-clearing hearing. The need to seek a state court injunctive
order, according to the Court, stemmed from our holding in
McKinney v. Pate, 20 F.3d 1550 (11th Cir. 1994) (en banc). But
Johnston, in her complaint, did not seek a state court injunctive or-
der. She didn’t have to, she contended, because the “Sheriff never
notified her of her right to a name-clearing hearing, never offered
her a name-clearing hearing, and never denied her a name-clearing
hearing.” The District Court was not persuaded.
      Whether a public employer deprives a terminated
      employee of due process by denying the employee’s
      request for a name-clearing hearing—which did not
      happen in this case—or by failing to provide the
USCA11 Case: 18-14808           Date Filed: 06/09/2022         Page: 16 of 86




16                         Opinion of the Court                      18-14808

       employee with notice of his or her rights to a name-
       clearing hearing14—which did happen in this case—
       the employee “has not suffered a violation of his pro-
       cedural due process rights unless and until the [state]
       refuses to make available a means to remedy the dep-
       rivation.” McKinney, 20 F.3d at 1563. Because an ad-
       equate state court remedy was available to Johnston,
       her failure to pursue that remedy dooms her proce-
       dural due process claim in this Court. 15

       Having found that Johnston failed to seek a state court in-
junctive order and thus suffered no due process violation, the
Court granted the Sheriff summary judgment on Count I. 16 Since
Johnston’s only federal claim failed as a matter of law, the Court
declined to exercise its supplemental jurisdiction under 28 U.S.C. §
1367 over the state-law defamation claim of Counts II through VI
and dismissed them without prejudice.
       Johnston appealed the summary judgment. Johnston v. Bor-
ders, 724 F. App’x. 762 (11th Cir. 2018). She presented two issues:

14 The District Court cited Buxton v. City of Plant City, 871 F.2d 1037, 1042–
43 (11th Cir. 1989), for its position.
15 Query whether the Court necessarily implied that if the state failed to order
the Sheriff to provide Johnston with a name-clearing hearing, it would enter
an injunction ordering a hearing.
16 The Court granted the Sheriff summary judgment on Count I in his official
capacity but did not rule on the defense he asserted in his individual capacity
that he was entitled to summary judgment based on the doctrine of qualified
immunity.
USCA11 Case: 18-14808         Date Filed: 06/09/2022       Page: 17 of 86




18-14808                 Opinion of the Court                           17

(1) whether the record showed that she had established a violation
of her due process right to a name-clearing hearing, and (2)
whether the District Court erred in holding that, under McKinney,
she could obtain an injunctive order requiring the Sheriff to pro-
vide her with a name-clearing hearing. We resolved both issues in
her favor.
       In deciding the first issue, we held that to establish her right
to a name-clearing hearing, Johnston had to prove: “(1) a false state-
ment (2) of a stigmatizing nature (3) attending [her] discharge (4)
made public (5) by [her] government employer (6) without a mean-
ingful opportunity for employee name clearing.” Id. at 766 (quot-
ing Buxton v. City of Plant City, 871 F.2d 1037, 1042–43 (11th Cir.
1989)). We concluded that the evidence in the record created a
genuine dispute as to the sixth element. Contrary to the Sheriff’s
position, “releasing her complaint letter in response to a media re-
quest . . . was . . . a ‘meaningful opportunity for employee name
clearing.’ ” Id. (quoting Buxton, 871 F.2d at 1042–43).
        Turning to the second issue, we held that the District Court
incorrectly concluded that the Florida courts would order the Sher-
iff to give Johnston a name-clearing hearing. 17 Id. at 766–68. We
rejected the Sheriff’s argument that those courts would provide

17 We impliedly held that, because the Florida courts would not enjoin the
Sheriff to provide a name-clearing hearing, she would have to seek one from
the District Court. As it turned out, though, she never sought one from the
Florida courts or the District Court. Instead, she sought damages from the
District Court.
USCA11 Case: 18-14808             Date Filed: 06/09/2022         Page: 18 of 86




18                         Opinion of the Court                        18-14808

Johnston with a name-clearing hearing via a writ of certiorari or a
writ of mandamus. Id. Certiorari was unavailable because it con-
sists of appellate court review of “the record of an inferior tribunal
hearing” and no such hearing had been held. Id. at 766–67. Man-
damus was unavailable because although the Sheriff contended
that “mandamus was adequate to cure Johnston’s ‘lack of notice,’
” id. at 767, a writ of mandamus wouldn’t provide Johnston “a
chance to clear her name.” 18 Id. We therefore vacated the District
Court’s order granting the defendants’ summary judgment and re-
manded the case for further proceedings. Id. at 768. 19


18 We note that this non-precedential conclusion is dubious, though, consid-
ering that the writ of mandamus in Florida is available if there was an “indis-
putable legal duty to perform the . . . action, and . . . no other adequate remedy
[was] available.” Fla. Agency for Health Care Admin. v. Zuckerman Spaeder,
LLP, 221 So.3d 1260, 1263 (Fla. 1st Dist. Ct. App. 2017).
19 Recall that the District Court did not rule on the Sheriff’s argument that he
was entitled to summary judgment on Count I brought against him in his in-
dividual capacity based on the defense of qualified immunity. In his answer
brief in Johnston v. Borders, the Sheriff asked us to determine whether he was
entitled to the defense. We said no.
        Several of our published decisions gave Sheriff Borders “fair
        warning” that his conduct was unconstitutional. We have held
        that government employees are entitled to a meaningful op-
        portunity for a name clearing hearing after an employer places
        allegedly false and stigmatizing information in their personnel
        files. See Cotton [v. Jackson], 216 F.3d [1328,] 1330 [(11th Cir.
        2000)]; Buxton, 871 F.2d at 1038, 1045–46.
Johnston, 724 F. App’x. at 768.
USCA11 Case: 18-14808           Date Filed: 06/09/2022        Page: 19 of 86




18-14808                  Opinion of the Court                              19

       On remand, the District Court considered whether the Sher-
iff and Ferguson were entitled to summary judgment on the state
law defamation claim it had dismissed, Counts II through VI. The
Court found that the October 10, 2014, press release was issued
“within the scope of the Sheriff’s Office’s authority” and was there-
fore protected by the doctrine of absolute privilege, but also that
triable issues of fact existed regarding Ferguson’s statement to
Boylston. Accordingly, the Court granted the Sheriff summary
judgment on Counts II through VI but denied it as to Ferguson.
       At this point, Johnston moved the District Court to enforce
our mandate in Johnston v. Borders. 20 She made two points rele-
vant here. First, she argued that Johnston implicitly held that she
was not required to satisfy the “policy or custom” requirement es-
tablished by Monell v. Department of Social Services of City of
New York, 436 U.S. 658, 98 S. Ct. 2018 (1978), to obtain damages
from the Sheriff in his official capacity on the Count I due process
claim.21 Second, she argued that Johnston found that,


20 Johnston styled her motion as one under Federal Rule of Civil Procedure
50. The District Court found Rule 50 relief unavailable because the case had
not gone to trial, so it construed Johnston’s motion as one in limine “to set
forth the trial court’s understanding of the Eleventh Circuit’s opinion and to
provide guidance to the parties.” Because the motion sought to enforce John-
ston’s interpretation of the mandate, we refer to it as a motion to enforce the
mandate.
21 In Monell, the Supreme Court held that municipalities are not subject to
respondeat superior liability under § 1983. 436 U.S. at 691, 98 S. Ct. at 2036.
USCA11 Case: 18-14808           Date Filed: 06/09/2022        Page: 20 of 86




20                        Opinion of the Court                      18-14808

       a) [she] was not informed of her right to a name clear-
       ing hearing, and b) she was not given a hearing for
       name clearing purposes. As a “meaningful oppor-
       tunity” for name clearing, according to the Eleventh
       Circuit, required a hearing at which Johnston could
       “cross-examine witnesses or rebut their claims”, law
       of the case requires finding that this last element of
       the Section 1983 claim – “without a meaningful op-
       portunity for an employee name clearing” – is met
       and does not require proof at trial.

        The District Court agreed with Johnston’s first point with
this statement:
       The Eleventh Circuit . . . established six (6) elements
       for a § 1983 deprivation of liberty interest claim. The
       Court’s pronouncement in this case is consistent with
       its approach in Buxton, and this Court declines to add
       additional elements of proof not required by the ap-
       pellate court. The Eleventh Circuit is well-aware of
       Monell and its progeny, yet, the Court omitted the
       ‘policy, custom or usage’ language from its analysis of
       the elements of a § 1983 deprivation of liberty claim.”

       The Court disposed of the second point by interpreting
Johnston as holding that the Sheriff’s concession that he did not
notify Johnston of her right to a name clearing hearing established


Rather, municipalities are only liable for a constitutional tort committed by
employees insofar as the tort results from a municipal policy or custom. Id. at
690, 98 S. Ct. at 2035–36.
USCA11 Case: 18-14808          Date Filed: 06/09/2022       Page: 21 of 86




18-14808                 Opinion of the Court                            21

the sixth element of her due process claim—that is, he denied her
a meaningful opportunity to clear her name.
       The case then proceeded to trial on the Count I due process
claims against the Sheriff and the Count II defamation claim against
Ferguson. The trial lasted nine days. Johnston’s counsel called
nine witnesses. Johnston testified first, followed by Major Longo
and two expert witnesses. The first expert testified about the cost
of cleansing internet-search-engine 22 results of negative articles
about Johnston. The second testified about Johnston’s lost earning
capacity. Then, the two euthanasia techs who euthanized the ani-
mals, Hagan and Hollis, testified. The Sheriff, Ferguson, and
Boylston were Johnston’s final witnesses.
      Defendants rested without presenting any evidence and
moved the Court for judgment as a matter of law under Federal
Rule of Civil Procedure 50(a). Ferguson made three arguments
with respect to the defamation claim. First, she argued that her
statement to Boylston was not defamatory as a matter of law. Sec-
ond, she argued that even if a jury could conclude that the state-
ment was defamatory, it was nonetheless protected by an “intra-
corporate . . . privilege to speak to other employees.” Third, she
argued that a reasonable jury could not award punitive damages


22 A “search engine” is “computer software used to search data (such as text
or a database) for specified information.” Search Engine, Merriam-Webster
Online, https://www.merriam-webster.com/dictionary/search%20engines.
Common search engines include Google.com, Yahoo.com, and Bing.com.
USCA11 Case: 18-14808            Date Filed: 06/09/2022          Page: 22 of 86




22                         Opinion of the Court                        18-14808

because there was insufficient evidence to conclude she acted with
“the malice or the intent necessary to warrant any type of punitive
[damages].”
       The Sheriff argued he was entitled to judgment as a matter
of law on the due process claim because he “never personally de-
nied [Johnston] a [name-clearing] hearing” and “was never advised
by anyone that he should” give her a hearing. 23 In the alternative,
he argued he was at least entitled to judgment on Johnston’s claim
for punitive damages because such damages “require[] evil motive,
callous disregard for the plaintiff’s rights” and he “just [did]n’t
know” that Johnston was entitled to a name-clearing hearing. The
District Court granted the motion in part and denied it in part, en-
tering judgment for the Sheriff on the punitive damages claim and
sending the defamation and due process claims to the jury.
      On the fifth and final day of trial, the District Court held a
charge conference. Each party submitted a set of jury instructions.
The Court resolved the disputed instructions, including those on §
1983 liability and damages, and informed counsel of its final




23 The Johnston holding that the Sheriff was not entitled to qualified immun-
ity at the summary judgment stage, 724 F. App’x at 768, did not prevent him
from raising the defense again in his individual-capacity motion for judgment
as a matter of law. See Cottrell v. Caldwell, 85 F.3d 1480, 1488 (11th Cir. 1996).
Nonetheless, the Sheriff did not raise the defense.
USCA11 Case: 18-14808         Date Filed: 06/09/2022         Page: 23 of 86




18-14808                 Opinion of the Court                            23

charge.24 The Court noted that Johnston could recover for emo-
tional pain and mental anguish, tangible and intangible injury,

24 The Court’s damages instructions on the Count I due process claim
brought under § 1983 were in relevant part as follows,
      If you find for Ms. Johnston on her 1983 claim, you must then
      decide the amount of damages to award her for a violation of
      her constitutionally protected liberty interest. You should only
      consider the amount of damages stemming from the failure to
      provide her a meaningful name-clearing opportunity. You
      should not consider any damages stemming from Ms. John-
      ston's termination because the Sheriff's Office had a right to
      terminate her employment. You should consider whether the
      statement published by Sheriff Borders or the Sheriff's Office
      was false concerning Ms. Johnston and was of a stigmatizing
      nature.
      In considering the issue of Ms. Johnston's damages, you are in-
      structed that you should assess the amount you find to be jus-
      tified by a preponderance of the evidence as full just, and rea-
      sonable compensation for all of Ms. Johnston's damages, no
      more or no less. . . .
      [C]ompensatory damages cover both mental and physical as-
      pects of the injury, tangible and intangible. You should deter-
      mine an amount that will fairly compensate Ms. Johnston for
      those claims of damages that stem from the failure to provide
      a name-clearing hearing. There is no exact standard to be ap-
      plied. Any such award should be fair and just in light of the
      evidence.
      You may consider the following categories of damages to the
      extent you find them proved by a preponderance of the evi-
      dence and no others:
USCA11 Case: 18-14808           Date Filed: 06/09/2022        Page: 24 of 86




24                        Opinion of the Court                       18-14808



           (a) emotional pain and mental anguish, including im-
           pairment of reputation and personal humiliation stem-
           ming from the failure to provide a name-clearing hear-
           ing; and,
           (b) damage to her career and reputation, including lost
           earnings and lost earning capacity stemming from the
           failure to provide a name-clearing hearing.
       To determine whether and how much Ms. Johnston should
       recover for emotional pain, mental anguish, and injury to rep-
       utation, you may consider both the mental and physical as-
       pects of injury, tangible and intangible. Ms. Johnston does not
       have to introduce evidence of a monetary value for intangible
       things like mental anguish. You will determine what amount
       fairly compensates her for her claim. There is no exact stand-
       ard to apply, but the award should be fair in light of the evi-
       dence. . . .
       Any amounts which you allow in damages for loss of ability to
       earn money in the future should be reduced to their present
       money value, and you should state in the verdict form pro-
       vided to you both the total of such future damages and their
       present value.
        The Sheriff had no objection to these instructions. The Sheriff did
challenge the sufficiency of Johnston’s proof to establish the damages covered
by these instructions. He did so in his post-verdict Federal Rule of Civil Pro-
cedure 50(b) and in his brief on appeal. Appellant’s Br. at 39 (“III. THE
DISTRICT COURT ERRED BY DENYING THE SHERIFF’S RULE 50(B)
MOTION AS JOHNSTON FAILED TO PROVE ACTUAL DAMAGES
CAUSALLY RELATED TO THE DENIAL OF A NAME-CLEARING
HEARING.”). As we hold infra in Part I of the merits appeal, No. 18-14808,
and note 31, the District Court properly denied the motion as untimely, and
we affirm. The upshot is that the Sheriff cannot argue that Johnston’s proof
USCA11 Case: 18-14808            Date Filed: 06/09/2022          Page: 25 of 86




18-14808                   Opinion of the Court                              25




of damages on her due process claim was insufficient or that the above instruc-
tions were erroneous. And the Sheriff’s brief does not ask us to review the
damages issues for plain error.
       The Court’s instructions on the damages claims against Ferguson
were as follows,
       If you find in favor of Ms. Johnston, you must next consider
       damages, and you should consider the following elements of
       damage:
           A, injury to reputation or health stemming from the
           defamatory statement; and,
           B, lost earnings, lost working time, lost earning capac-
           ity stemming from the defamatory statement.
       Any injury to reputation or health means any shame, humilia-
       tion, mental anguish, or hurt feelings experienced in the past
       or to be experienced in the future. There is no exact standard
       for fixing the compensation to be awarded on account of such
       elements of damage. Any award should be fair and just in light
       of the evidence.
       Lost earnings are earnings lost in the past and any loss of ability
       to earn money in the future. To be entitled to an award of lost
       wages, the employee must be ready, willing, and able to accept
       employment. If you find that Ms. Johnston voluntarily re-
       moved herself from the workforce for any period of time, you
       should not award lost earnings for that period of time. . . .
       Any amounts which you allow in damages for loss of ability to
       earn money in the future should be reduced to their present
       monetary value, and you should state in the verdict form pro-
       vided to you both the actual -- pardon me -- both the total of
       such future damages and their present value.
USCA11 Case: 18-14808             Date Filed: 06/09/2022         Page: 26 of 86




26                          Opinion of the Court                        18-14808

damage to her career and reputation, and lost earnings. The Court
then instructed the jury with no further objections.25
      The jury returned a verdict for Johnston on both claims,
awarding $65,000 in compensatory damages against Borders and
the Sheriff’s Office on the due process claim and $35,000 against
Ferguson on the defamation claim.26 Because the jury found that
Ferguson defamed Johnston “with ill will, hostility, and intent to
harm,” it also awarded $100 in punitive damages against Ferguson.
On October 23, 2018, the District Court entered a final judgment


25 Prior to the appeal in Johnston and later before the trial began, the Sheriff
objected to the testimony of both of Johnston’s damages experts in motions in
limine. The Court denied the motions as to the first expert, who testified as
to reputational clean-up costs, and deferred ruling on the second expert’s tes-
timony until the trial. There, overruling a defense objection, the Court al-
lowed the second expert to testify about Johnston’s lost wages. Defendants
had argued in their pretrial motion in limine that none of the experts’ testi-
mony could be traced to the Sheriff’s failure to hold a name-clearing hearing.
At the charge conference, Defendants objected to certain types of damages,
rehashing what they had said in their motion in limine, but they never ob-
jected on the ground that, under McKinney, the remedy for the deprivation of
a name-clearing hearing is an injunction ordering the employer to provide a
hearing, not damages. McKinney, 20 F.3d at 1557; see also Codd v. Velger,
429 U.S. 624, 627, 97 S. Ct. 882, 883–84 (1977).
26 The jury was not instructed to consider separately the issues of the Sheriff’s
liability in his individual and official capacities. Rather, the verdict form asked
simply whether “a false statement was made by the Sheriff’s Office or Sheriff
Borders concerning Ms. Johnston” and if so, “[w]hat amount of damages, if
any, should Ms. Johnston be awarded against the Sheriff’s Office and Sheriff
Borders for violating Ms. Johnston’s constitutional rights?”
USCA11 Case: 18-14808           Date Filed: 06/09/2022        Page: 27 of 86




18-14808                  Opinion of the Court                              27

for Johnston against Borders and the Sheriff’s Office in the sum of
$65,000, and against Ferguson in the sum of $35,100.
       On November 16, 2014, Ferguson and the Sheriff separately
appealed the District Court’s judgment.27 Four days later on No-
vember 20, Johnston moved the District Court for attorney’s fees
and costs, 28 and to amend the judgment to add prejudgment inter-
est to the § 1983 claim against the Sheriff.29 Defendants filed a no-
tice of non-objection to the motion, and on December 12, 2018, the
District Court granted the motion to amend the judgment “to in-
clude an additional $5,000 in prejudgment interest.” The amended
final judgment was entered on December 17, 2018.
       On January 9, 2019, Defendants filed a renewed motion for
judgment as a matter of law under Rule 50(b) and alternatively
moved for a new trial under Rule 59. They contended that the mo-
tion was timely even though made over 28 days after entry of the
original judgment, see Fed. R. Civ. P. 50(b) & 59(b), because


27 The Sheriff served his notice of appeal on Johnston on November 16, 2018;
the notice was dated November 21, 2018, and it was entered by the Clerk on
the case’s docket on November 26, 2018.
28 See Fed. R. Civ. P. 54. The motion was for attorney’s fees and costs to be
awarded to the Law Offices of Jason Gordon, P.A. Johnston filed a similar
motion for attorney’s fees and costs for Angelena Root, P.S., on November 28,
2018.
29 See Fed. R. Civ. P. 59(e). Defendants filed a notice of non-objection to the
motion.
USCA11 Case: 18-14808        Date Filed: 06/09/2022      Page: 28 of 86




28                      Opinion of the Court                   18-14808

Johnston’s Rule 59(e) motion “suspended the finality of the judg-
ment” and the amended judgment “restart[ed] the time in which
to file a motion under Rule 50, Rule 59, or an appeal.”
       Defendants presented four arguments in their renewed mo-
tion under Rule 50(b) that were not presented in their Rule 50(a)
motion. First, in order to establish the Sheriff’s liability in his offi-
cial capacity on Count I, Monell required Johnston to prove that
his conduct was pursuant to the “policy or custom” of the Sheriff’s
Office and she failed to do that. 30 Second, Johnston failed to prove
that she suffered damages from Ferguson’s defamatory statement.
Third, Johnston failed to prove damages resulting from the denial
of a name-clearing hearing. Fourth, Ferguson’s defamatory state-
ment was protected by the absolute privilege that covers state-
ments made by public officials “in the course of [their] duties” and
not just the “intracorporate” qualified privilege, as she argued in
the Rule 50(a) motion.
       On June 28, 2019, the District Court denied Defendants’ re-
newed Rule 50(b) motion as untimely. Johnston’s Rule 59(e) mo-
tion to alter the judgment did not, in the Court’s view, toll the
clock for filing a Rule 50(b) or 59 motion, because Johnston’s 59(e)
motion “address[ed] prejudgment interest only” and “Defendants’
Motion [was] completely unrelated to prejudgment interest.” On
July 19, 2019, Defendants filed an amended notice of appeal, which

30 This was an argument the Sheriff had made in opposition to Johnston’s
pretrial motion in limine.
USCA11 Case: 18-14808            Date Filed: 06/09/2022         Page: 29 of 86




18-14808                   Opinion of the Court                               29

included among the orders appealed the District Court’s denial of
their renewed Rule 50(b) motion.
                      Merits Appeal (No. 18-14808):
                                       I.

      As a preliminary matter, we need not address the grounds
presented to the District Court for the first time in Defendants’
Rule 50(b) motion—grounds which the District Court itself did not
address. 31



31 District courts lack authority to grant a Rule 50(b) motion on a ground not
previously raised in a Rule 50(a) motion prior to the submission of the case to
the jury. Doe v. Celebrity Cruises, Inc., 394 F.3d 891, 902–03 (11th Cir. 2004);
Fed. R. Civ. P. 50 advisory committee’s note to 2006 amendment (“A post-trial
motion for judgment can be granted only on grounds advanced in the pre-
verdict motion.”). Thus, we will not review arguments raised only in a Rule
50(b) motion. SEC v. Big Apple Consulting USA, Inc., 783 F.3d 786, 812–13
(11th Cir. 2015).
         Defendants ask us to reverse the District Court’s refusal to enter judg-
ment as a matter of law on the basis of several arguments they raised only
post-verdict and which the District Court never addressed. Specifically, they
challenge the sufficiency of the evidence on damages for both claims; the Sher-
iff argues that he was entitled to judgment as a matter of law on the due pro-
cess claim because Monell’s “policy or custom” requirement was not satisfied;
Ferguson argues that her statement to Boylston was protected by absolute
privilege because she made the statement within the scope of her official du-
ties. We do not address these arguments because they were not preserved for
our review. Big Apple Consulting, 783 F.3d at 813.
USCA11 Case: 18-14808        Date Filed: 06/09/2022     Page: 30 of 86




30                      Opinion of the Court                 18-14808

        In subpart A below, we address the Sheriff’s argument that
the District Court abused its discretion in refusing to instruct the
jury on Monell as an element of the due process claim in Count I.
In subpart B, we address the argument that the evidence was insuf-
ficient for a jury to find that the Sheriff or his staff made false and
stigmatizing statements about Johnston (a precondition to her pro-
cedural due process right to a name-clearing hearing). In Part II,
we address Ferguson’s argument that her statement to Boylston
was non-defamatory as a matter of law, and further explain why
her argument based on an absolute privilege is not before us. After
this appeal, we address the issues relating to the separate appeal on
the award of attorney’s fees and costs.
                                 A.

      Before trial, the District Court determined that Johnston v.
Borders established as law of the case that Johnston was not re-
quired to prove that she was deprived of a name-clearing hearing
pursuant to a municipal policy or custom under Monell. We re-
view a district court’s application of the law of the case doctrine de
novo. United States v. Bobo, 419 F.3d 1264, 1267 (11th Cir. 2005).
       The Sheriff argues that the District Court erred in conclud-
ing that Johnston did not have to prove that her constitutional in-
jury resulted from a policy or custom under Monell. Johnston de-
fends the District Court’s determination on four grounds. First,
she insists that Johnston established the six elements of the due pro-
cess claim and they became the law of the case. And since Johnston
USCA11 Case: 18-14808        Date Filed: 06/09/2022      Page: 31 of 86




18-14808                Opinion of the Court                         31

did not list Monell among those elements, it is also the law of the
case that she wasn’t required to show that the Sheriff acted pursu-
ant to a policy or custom. Second, she claims that the Sheriff is
estopped from asserting that Monell was an element of her due
process claim because the parties’ joint pretrial stipulation listed the
elements of the claim without mentioning Monell. Third, John-
ston asserts in a footnote that the Sheriff in his official capacity is
not a municipal entity because he “operates independently from
Lake County[,] [] has [his]own budget[,] and is defending this case
under [his] own insurance policy having nothing to do with Lake
County.” And fourth, even if Monell did apply as an element of
her due process claim, it is of no moment because the evidence at
trial showed that Monell was satisfied as a matter of law.
       We agree that the Sheriff conceded that Monell was not an
element of Johnston’s due process claim in the parties’ pretrial stip-
ulation. The Sheriff agreed that Johnston need only prove the six
elements laid out in Cotton v. Jackson, 216 F.3d 1328 (11th Cir.
2000), to prevail on her due process claim; indeed, neither Monell
nor any “policy or custom” issue is anywhere to be found in the
issues of law to be tried in the same stipulation. While parties can-
not bind the court to an interpretation of the law via a pretrial stip-
ulation, they can stipulate to the issues to be tried. See United
States v. One 1978 Bell Jet Ranger Helicopter, 707 F.2d 461, 462–63
(11th Cir. 1983); Morrison v. Genuine Parts Co., 828 F.2d 708, 709
(11th Cir. 1987) (noting that a “district court has broad discretion
in determining whether to hold a party to its stipulation”). In
USCA11 Case: 18-14808       Date Filed: 06/09/2022     Page: 32 of 86




32                     Opinion of the Court                 18-14808

essence, this precludes our review because the Sheriff admitted
Monell was not an issue to be tried. We feel obligated (based on
the precedential value of this case) to note in passing, however, that
Johnston did not hold, either explicitly or implicitly, that Monell
did or did not apply to due process claims under Buxton. That issue
was simply not before the Court.
                                 B.

        We review a district court’s denial of a Rule 50(a) motion for
judgment as a matter of law de novo. Gowski v. Peake, 682 F.3d
1299, 1310 (11th Cir. 2012). The question is whether a legally suf-
ficient evidentiary basis exists for a reasonable jury to find for the
nonmoving party. Id. In answering the question, we view the rec-
ord in the light most favorable to the nonmoving party and draw
all reasonable inferences in her favor. McGinnis v. Am. Home
Mortg. Servicing, Inc., 817 F.3d 1241, 1254 (11th Cir. 2016).
        The Fourteenth Amendment to the United States Constitu-
tion provides that “[n]o state shall . . . deprive any person of life,
liberty, or property, without due process of law.” U.S. Const.
amend. XIV. A government employee’s liberty interests are impli-
cated, and with them the requirements of procedural due process,
whenever a state terminates the employee and makes a “charge
against him that might seriously damage his standing and associa-
tions in his community.” Bd. of Regents of State Colls. v. Roth, 408
U.S. 564, 573, 92 S. Ct. 2701, 2707 (1972). In this situation, “where
a person’s good name, reputation, honor, or integrity is at stake
USCA11 Case: 18-14808        Date Filed: 06/09/2022     Page: 33 of 86




18-14808                Opinion of the Court                        33

because of what the government is doing to him, notice and an op-
portunity to be heard are essential.” Id. (alterations adopted) (quot-
ing Wisconsin v. Constantineau, 400 U.S. 433, 437, 91 S. Ct. 507,
510 (1971)).
       Thus, we have held that when an employer publishes a false
and stigmatizing statement about an employee in connection with
her discharge, due process requires a meaningful opportunity to
clear one’s name—through what is called a “name-clearing hear-
ing,” upon request—whether before or after the termination or
publication. Buxton, 871 F.2d at 1046; Cotton, 216 F.3d at 1330.
The purpose of such a hearing is “not to avert the unjustified denial
of a specific benefit, but to allow the aggrieved party to ‘clear his
name.’ ” Buxton, 871 F.2d at 1046 (quoting Codd v. Velger, 429
U.S. 624, 627, 97 S. Ct. 882, 884 (1977)). To recover, a plaintiff must
show that “(1) a false statement, (2) of a stigmatizing nature, (3)
attending a governmental employee’s discharge, (4) [was] made
public, (5) by the governmental employer, (6) without a meaning-
ful opportunity for an employee name clearing hearing.” Cotton,
216 F.3d at 1330 (alterations in original) (quoting Warren v. Craw-
ford, 927 F.2d 559, 565 (11th Cir. 1991)).
      The Sheriff argues that he was entitled to judgment as a mat-
ter of law because Johnston failed to establish the first two
USCA11 Case: 18-14808          Date Filed: 06/09/2022        Page: 34 of 86




34                        Opinion of the Court                    18-14808

elements—that is, that “Sheriff Borders or any Sheriff’s Office per-
sonnel made false, stigmatizing statements concerning John-
ston.” 32
       Because we conclude a reasonable jury could find that the
October 10, 2014, press release—which the Sheriff admits he ap-
proved—was false and stigmatizing, we affirm the District Court’s
decision to deny the motion.
       The Sheriff’s press release stated:
       On October 10th 2014 the director of the Lake
       County Sheriff’s Office Animal Services division was
       terminated from her employment. Ms. Jacquelyn
       Johnston was hired by the Sheriff’s Office as Animal
       Services Director from a pool of applicants on Octo-
       ber 1st.

       On October 9th Sheriff’s Office administration be-
       came aware that several animals were euthanized un-
       der now former Director Johnston’s direction and
       outside of the Sheriff’s Office policy of utilizing eutha-
       nasia as a last resort.




32 We note that the sixth element—whether the Sheriff provided a meaning-
ful opportunity for a hearing—is not before us. The District Court in its in-
structions to the jury stated that Defendants agreed that there was no mean-
ingful opportunity for a hearing. Moreover, Defendants did not appeal this
instruction or brief the issue. Thus, we need not address the “meaningful op-
portunity” element of Johnston’s due process claim.
USCA11 Case: 18-14808       Date Filed: 06/09/2022    Page: 35 of 86




18-14808               Opinion of the Court                       35

      Sheriff Borders re-stated the Sheriff’s Office philoso-
      phy regarding animal services as being a shelter that
      utilizes any means available to find homes for animals
      in our care and only euthanizes as a last resort.

      “This decision was made on our watch and we have
      taken swift action to ensure it does not happen again”
      — Sheriff Gary Borders.

       The press release made two separate assertions about John-
ston’s actions that a jury could reasonably believe to have been
false. First, the assertion that “several animals were euthanized un-
der now former Director Johnston’s direction” may be true if con-
strued in one sense and false if construed in another. “Direction”
means “guidance or supervision of action, conduct or operation.”
Webster’s Third New International Dictionary 640 (1993). And
Johnston did, in fact, direct or guide Ferguson to euthanize animals
in the simple sense that she told Ferguson, her subordinate, to eu-
thanize animals to the extent necessary.
        However, the press release can also reasonably be read to
imply that Johnston played a more active role in selecting the par-
ticular animals and the number of animals to euthanize. See Web-
ster’s Third New International Dictionary 2296 (“supervise” means
“to coordinate, direct, and inspect continuously and at first hand
the accomplishment of”). If taken in this sense, the press release
would convey a false impression, given that Johnston left for Miami
directly after telling Ferguson to euthanize animals and did not
learn any details of what unfolded until the next day. Therefore, a
USCA11 Case: 18-14808           Date Filed: 06/09/2022       Page: 36 of 86




36                        Opinion of the Court                     18-14808

reasonable jury could conclude the statement was false. See
Southard v. Forbes, Inc., 588 F.2d 140, 143 (5th Cir. 1979) (“If the
publication has no necessarily defamatory meaning, but can be un-
derstood in more than one way, one of which is defamatory, then
it is for the jury to decide if . . . the publication in fact had that de-
famatory meaning.”); see also Smith v. Cuban Am. Nat’l Found.,
731 So. 2d 702, 705 (Fla. 3d Dist. Ct. App. 199) (“If the statement is
capable of more than one meaning, however, the trier of fact
should determine whether the language used was actually under-
stood in its defamatory sense.”). 33
        Second, a reasonable jury could find that the press release
falsely stated that Johnston ordered animals to be euthanized in a
manner contrary to Sheriff’s Office policy. According to the press
release itself, the Sheriff’s policy was to “utilize[] any means availa-
ble to find homes for animals . . . and [to] only euthanize[] as a last
resort.” Johnston argues this statement misrepresented the policy
and therefore constitutes a false statement in and of itself because
the Sheriff’s Office did not have a written policy containing the pre-
cise words “last resort.” But “[s]light inaccuracies of expression are
immaterial provided that the . . . charge is true in substance,” and
we find the statement was a largely accurate summary of the policy




33 All decisions of the former Fifth Circuit handed down prior to the close of
business on September 30, 1981, are binding precedent in the Eleventh Circuit.
Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc).
USCA11 Case: 18-14808           Date Filed: 06/09/2022         Page: 37 of 86




18-14808                   Opinion of the Court                              37

in effect. Restatement (Second) of Torts § 581A cmt. f (Am. Law
Inst. 1977).
      The euthanasia policy in effect on October 9, 2014, appears
to have been a combination of the written policy inherited from
Lake County and an unwritten rule of the Sheriff’s Office.34
       The Lake County policy stated:
       Euthanasia is reserved only for situations involving
       animals that cannot besafely [sic] handled – either be-
       cause of aggression or contagious disease, or in situa-
       tions where the animal is suffering and a reasonable
       level of treatment would not be effective at providing
       a good quality of life. Prior to a euthanasia decision
       being made, all other options are explored including:
       return to owner (if an owner can be identified),

34 Johnston’s brief makes much of the fact that the Sheriff’s rule was unwrit-
ten. But we reject Johnston’s assumption that an unwritten policy is no policy
at all. A “policy” is “a definite course or method of action selected . . . from
among alternatives and in the light of given conditions to guide and usu[ally]
determine present and future decisions” or “a specific decision or set of deci-
sions designed to carry out such a chosen course of action.” Webster’s Third
New International Dictionary 1754. No reasonable reader could take as false
the statement that Johnston ordered euthanasia “outside of the Sheriff’s Office
policy” merely because part of the policy was unwritten. See Restatement
(Second) of Torts § 563 cmt. c (“The question to be determined is whether the
communication is reasonably understood in a defamatory sense by the recipi-
ent. . . . In determining the reasonableness of the recipient’s understanding,
that meaning is to be given to words which is ordinarily attached to them by
persons familiar with the language used.”); see also Southard, 588 F.2d at 143.
USCA11 Case: 18-14808       Date Filed: 06/09/2022    Page: 38 of 86




38                     Opinion of the Court                18-14808

      adoption, transfer to a rescue group or shelter capable
      of providing better care and/or rehabilitation, and
      treatment.

       The Sheriff’s unwritten rule about euthanasia was expressed
in various ways at trial. The Sheriff explained “the goal was to not
euthanize animals that we could adopt out and for space.” Stated
slightly differently, animals would not be euthanized “solely be-
cause of space” or “simply because of lack of space.” Major Longo
similarly articulated the rule as prohibiting animals from being “put
down for space and space alone.”
       Reading the Lake County policy together with the Sheriff’s
unwritten rule, the following composite policy emerges: Euthana-
sia would be permissible if and only if (1) the animal was sick, in-
jured, or dangerous (i.e., unadoptable); (2) “all other options” had
been explored; and (3) the reason for the euthanasia was not solely
to create space.
        A jury could reasonably find that the instructions Johnston
gave Ferguson before leaving for Miami were consistent with this
policy. Johnston cautioned Ferguson against euthanizing the dogs
in the isolation area because she observed that many of them were
“friendly and young” (i.e., were adoptable), whereas several dogs
in the adoption area had “either bitten or attacked another animal”
or “had other behavioral [issues]” (i.e., were unadoptable). More-
over, before resorting to euthanasia, Johnston asked Ferguson
whether she had contacted rescue facilities and foster homes. Fi-
nally, just before she left for Miami, Johnston again told Ferguson
USCA11 Case: 18-14808       Date Filed: 06/09/2022    Page: 39 of 86




18-14808               Opinion of the Court                       39

to reach out to rescue facilities on Facebook and admonished her
to “follow our policies as written . . . and to euthanize no more
than necessary.”
       To be sure, it was the arrival of two dogs for which the shel-
ter lacked space that instigated the euthanasia. And at least six an-
imals were apparently euthanized for no reason other than to cre-
ate space. However, Johnston generally directed Ferguson toward
animals with qualities that justified euthanasia under the policy—
in other words, animals that could be euthanized for some reason
other than mere space creation. Thus, a reasonable jury could find
that Johnston’s instructions did not contravene Sheriff’s Office pol-
icy.
       The question remains whether the press release was stigma-
tizing to Johnston. As stated in Johnston, “there is no doubt” that
it was so. Johnston, 724 F. App’x at 766. “That Johnston received
death threats and cannot find work illustrates the stigma that at-
taches to [the press release].” Id.
                                II.

       To prove defamation under Florida law, a plaintiff must es-
tablish the following elements:
      (1) publication; (2) falsity; (3) actor must act with
      knowledge or reckless disregard as to the falsity on a
      matter concerning a public official, or at least negli-
      gently on a matter concerning a private person; (4)
USCA11 Case: 18-14808        Date Filed: 06/09/2022      Page: 40 of 86




40                      Opinion of the Court                  18-14808

       actual damages; and (5) statement must be defama-
       tory.

Jews for Jesus, Inc. v. Rapp, 997 So. 2d 1098, 1105–06 (Fla. 2008)
(citing Restatement (Second) of Torts §§ 558B, 580A–580B).
        Words are defamatory under Florida law when “they tend
to subject one to hatred, distrust, ridicule, contempt or disgrace or
tend to injure one in one’s business or profession.” Am. Airlines,
Inc. v. Geddes, 960 So. 2d 830, 833 (Fla. 3d Dist. Ct. App. 2007) (ci-
tation and quotation marks omitted). Even if the words are not
literally false, they may still be defamatory if “the defendant juxta-
poses a series of facts so as to imply a defamatory connection be-
tween them, or creates a defamatory implication by omitting
facts.” Jews for Jesus, 997 So. 2d at 1108.
        In determining whether language is defamatory under Flor-
ida law, “[t]he publication made should be construed as the com-
mon mind would understand it,” and not “in their mildest or most
grievous sense.” Loeb v. Geronemus, 66 So. 2d 241, 245 (Fla. 1953).
The publication must also be “considered in its totality” and in con-
text rather than piecemeal and in isolation. Byrd v. Hustler Mag.,
Inc., 433 So. 2d 593, 595 (Fla. 4th Dist. Ct. App. 1983) (citation omit-
ted); see Jews for Jesus, 997 So. 2d at 1107. Where a statement is
subject to two possible interpretations and one is defamatory, it is
for the jury to decide whether the statement is in fact defamatory.
Hallmark Builders, Inc. v. Gaylord Broad. Co., 733 F.2d 1461, 1463
(11th Cir. 1984).
USCA11 Case: 18-14808          Date Filed: 06/09/2022        Page: 41 of 86




18-14808                  Opinion of the Court                            41

       Ferguson argues she was entitled to judgment as a matter of
law because no reasonable jury could have found that she made a
defamatory statement about Johnston.35 According to Ferguson,
her statement to Boylston could not have been defamatory because
the statement was not false and because she did not specifically
mention Johnston by name.
       Johnston’s defamation claim was based on Ferguson’s state-
ment to Boylston on October 9 after the animals were euthanized.
Specifically, Ferguson told Boylston she “was directed to pull or
euthanize any number of animals that had been [at the shelter] over
a certain amount of time.” Although Ferguson did not expressly
say Johnston was the one who told her to euthanize the animals,
she did tell Boylston she did not resist the instruction because she
was worried she would lose her job if she went outside the chain
of command.
       A reasonable jury could find the statement was false because
Johnston did not direct Ferguson to euthanize animals “that had
been [at the shelter] over a certain amount of time.” Rather, she
directed Ferguson to euthanize animals that were documented as
having behavioral or medical issues that made them unadoptable.




35 Ferguson also argues that Johnston failed to prove the fourth element—
actual damages—but as we said in Part I of this appeal, No. 18-14808 supra,
that argument has not been preserved because it was raised for the first time
in Defendant’s renewed motion for judgment as a matter of law.
USCA11 Case: 18-14808       Date Filed: 06/09/2022     Page: 42 of 86




42                     Opinion of the Court                 18-14808

       A jury could also reasonably infer that the statement was
about Johnston and that Boylston understood it to be so. Although
Ferguson did not mention Johnston’s name, she did say she was
“directed” to euthanize the animals and was afraid to resist the di-
rection because of the “chain of command.” Boylston knew Fer-
guson was directly supervised by Johnston and she therefore could
have inferred that Johnston was the one who gave the command.
See Restatement (Second) of Torts § 564 cmt. b (“It is not necessary
that the plaintiff be designated by name; it is enough that there is
such a description of or reference to him that those who hear or
read reasonably understand the plaintiff to be the person intended.
Extrinsic facts may make it clear that a statement refers to a partic-
ular individual although the language used appears to defame no-
body.”). We therefore reject Ferguson’s argument that the state-
ment was not defamatory as a matter of law.
       Ferguson argues in the alternative that her statement to
Boylston was protected by the doctrine of absolute privilege; so,
the District Court erred, she argues, in denying her motion for
judgment as a matter of law or, if not, in refusing to instruct the
jury on the doctrine. We find, however, that Ferguson neither
raised the doctrine of absolute privilege in her Rule 50(a) motion
nor requested the Court to instruct the jury on it. Rather, she re-
quested the Court to instruct the jury on the doctrine of qualified
privilege. The Court held that that doctrine did not apply. Fergu-
son does not challenge its ruling here. Thus, we limit our
USCA11 Case: 18-14808       Date Filed: 06/09/2022    Page: 43 of 86




18-14808               Opinion of the Court                       43

discussion to absolute privilege issues, which we find was forfeited
at the District Court level.
        Generally speaking, the qualified privilege inquiry looks to
whether the speaker and the listener share a legitimate mutual in-
terest in the message conveyed, see Thomas v. Tampa Bay Downs,
Inc., 761 So. 2d 401, 404 (Fla. 2d Dist. Ct. App. 2000); Drennen v.
Westinghouse Elec. Corp., 328 So. 2d 52, 55 (Fla. 1st Dist. Ct. App.
1976), while the question regarding absolute privilege—which is
only available to public officials—is “whether the communication
was within the scope of the officer’s duties,” City of Miami v.
Wardlow, 403 So. 2d 414, 416 (Fla. 1981). Ferguson relied on the
doctrine of qualified privilege in her motion for summary judg-
ment, in her proposed jury instructions, and in her Rule 50(a) mo-
tion for judgment as a matter of law. Unlike the Sheriff—who suc-
cessfully raised the absolute privilege defense in moving for sum-
mary judgment—Ferguson never used the phrase “absolute privi-
lege” or otherwise argued she was a public official acting within the
scope of her duties.
       To be sure, Ferguson did raise the absolute privilege argu-
ment in her Rule 50(b) renewed motion for judgment as a matter
of law, but the District Court, finding the motion untimely, never
reached the issue. And even if it had, the argument that Ferguson
was entitled to judgment on the defamation claim because of abso-
lute privilege would have been barred by the rule that “[a] post-
trial motion for judgment can be granted only on grounds ad-
vanced in the pre-verdict motion.” Fed. R. Civ. P. 50 advisory
USCA11 Case: 18-14808           Date Filed: 06/09/2022         Page: 44 of 86




44                         Opinion of the Court                      18-14808

committee’s note to the 2006 amendment; see also McGinnis, 817
F.3d at 1262.
       “[A]s a court of appeals, we review claims of judicial error in
the trial courts,” and it is therefore a deviation “from the essential
nature, purpose, and competence of an appellate court” to address
questions not passed upon by a district court. Access Now, Inc. v.
Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004). Accordingly,
we do not address Ferguson’s absolute privilege argument.
                 Attorney’s Fee Appeal (No. 19-13269):
                                         I.
        On November 20, 2018, following the entry of the final judg-
ment in this case, Johnston moved the District Court pursuant to
42 U.S.C. § 1988, 36 to award her an attorney’s fee of $173,572, 37 for
the work performed by the Law Offices of Jason Gordon, P.A., in
litigating her due process claim under 28 U.S.C. § 1983 and the costs



36 Section 1988 states,
        In any action or proceeding to enforce a provision of sections
        1981, 1981a, 1982, 1983, 1985, and 1986 of this title, . . . the
        court, in its discretion, may allow the prevailing party, other
        than the United States, a reasonable attorney’s fee as part of
        the costs . . . .
§ 1988(b).
37 For convenience, the numbers indicating attorney’s fees and costs are
rounded down to the nearest dollar.
USCA11 Case: 18-14808           Date Filed: 06/09/2022         Page: 45 of 86




18-14808                   Opinion of the Court                              45

the Offices incurred, $17,452. 38 Eight days later, Johnston filed a
similar motion for the work performed by Angelena M. Root,
P.A. 39 The motion asked for an attorney’s fee of $395,415 and costs
of $25,466. Defendants opposed both motions. Among other
things, they argued that Johnston was requesting attorney’s fees for
work they performed in litigating her state-law defamation claim,
work that was not compensable under § 1988.
       On January 29, 2019, the District Court held a status confer-
ence on Johnston’s motions and denied them without prejudice
with this statement,
       Because of the piecemeal, belated, and deficient brief-
       ing associated with the foregoing motions, and for the
       reasons further stated on the record, the Court finds
       that the foregoing motions are due to be denied


38 On April 17, 2018, our mandate issued in Johnston v. Borders. Three days
later, on April 20, 2018, Johnston entered into an “Engagement Agreement”
with the Law Offices of Jason Gordon, P.A. (“Gordon”). Johnston agreed to
pay Gordon $375 per hour plus monthly expenses for representing her in this
case.
39 Angelena M. Root’s representation of Johnston preceded Gordon’s by three
and a half years. At the time Johnston hired Root, Root was a Ft. Lauderdale,
Florida, lawyer in her second year of law practice. On June 8, 2015, in a letter
from Root to Johnston (which Johnston signed “agreed and accepted”), Root
undertook Johnston’s representation nunc pro tunc to October 11, 2014, at an
hourly rate of $200 plus expenses payable monthly. On October 14, 2014,
Root wrote the Sheriff’s Office requesting “a meeting to discuss a resolution
of the current situation.” Johnston gave Root a $10,000 “refundable retainer.”
On June 9, 2015, Root filed the complaint that commenced the instant action.
USCA11 Case: 18-14808           Date Filed: 06/09/2022         Page: 46 of 86




46                         Opinion of the Court                      18-14808

       without prejudice to allow the relief requested to be
       re-pled (and opposed) in a concise and orderly man-
       ner.

       On March 1, 2019, Johnston filed a renewed motion for at-
torney’s fees and costs. Using the “lodestar” method, 40 she re-
quested fees for the work of Jason Gordon’s Office: $180,768 in at-
torney’s fees and $10,057 in paralegal fees. However, though the
language in the fee application is vague, our calculations show that
the correct number is $170,711 in attorney’s fees and $10,057 in
paralegal fees. Gordon billed for 510.7 hours at a rate of $375 per
hour, totaling $191,512. He reduced these hours by $20,801, 41
which resulted in an attorney’s fee of $170,711. Gordon’s paralegal
billed 74.5 hours at a rate of $135 per hour, totaling $10,057. So,




40 Under the lodestar method, district courts determine attorney’s fees based
on the product of the hours reasonably spent on a case multiplied by a reason-
able hourly rate. Ne. Eng’rs Fed. Credit Union v. Home Depot, Inc. (In re
Home Depot), 931 F.3d 1065, 1076 (11th Cir. 2019). The resulting product is
known as the lodestar, which is strongly presumed to represent an appropriate
attorney’s fee. Id. at 1082. In exceptional circumstances, a district court may
enhance a fee by applying a multiplier to the lodestar. Id. With certain excep-
tions, a district court generally must reduce a proposed lodestar to account for
the attorney’s limited success in the litigation. See Norman v. Hous. Auth. of
Montgomery, 836 F.2d 1292, 1302 (11th Cir. 1988).
41 Gordon reduced his fee by $2,062 for travel time and by $18,738 for billing
judgment, for a total reduction of $20,801.
USCA11 Case: 18-14808           Date Filed: 06/09/2022         Page: 47 of 86




18-14808                   Opinion of the Court                              47

Gordon claimed a lodestar of $180,768, the sum of $170,711 in at-
torney’s fees and $10,057 in paralegal fees. 42
       For the work of Angelena Root’s Office, Johnston claimed
$318,570 in attorney’s fees and paralegal fees of $16,635. Root
billed a total of 1,334 hours. Root billed 1230.8 of those hours at
her attorney rate of $300 per hour, totaling $369,240. 43 Her fees
were reduced by $50,670, so she claimed an attorney’s fee of
$318,570. Root billed 110.9 of the 1,334 hours at her paralegal rate
of $150 per hour, totaling $16,635. Together, these totaled a lode-
star of $335,205. According to Johnston, the work that the attor-
neys and paralegal performed yielded a combined lodestar of
$526,031—though, adjusting for a calculation error made by Gor-
don, the correct number is $515,973. 44 Johnston also requested a
20 percent enhancement to the lodestar because, according to
Johnston, the case was “exceptional.” Finally, Johnston sought
costs of $24,765 for Jason Gordon’s Office and $28,109 for Angelena
Root’s Office.


42 Gordon made an error at the end of the application by claiming $180,768 in
attorney’s fees and $10,057 in paralegal fees, which counts twice the paralegal
fees of his office, when he was only entitled to claim $180,768 in attorney’s
fees and paralegal fees combined.
43 Although Root initially stated that she billed 1334 hours at an hourly rate
of $300, she later made clear that this 1334 figure included 110.9 hours of par-
alegal time.
44 As explained supra in note 42, Gordon double counted his paralegal’s work,
and so the lodestar of $526,031 needs to be reduced by $10,057.
USCA11 Case: 18-14808           Date Filed: 06/09/2022          Page: 48 of 86




48                        Opinion of the Court                        18-14808

       Johnston represented that the hourly rates the attorneys
charged were reasonable and the time they and the paralegal spent
on the case was devoted to the presentation of her § 1983 due pro-
cess claim against the Sheriff. She supported her fee requests with
charts showing the hours the attorneys and the paralegal worked
on the case. The charts covered their work on the due process
claim and the defamation claim against the Sheriff and Ferguson as
well. The charts, apparently based on documents the attorneys
compiled daily for monthly billing purposes, presented a brief de-
scription of the work performed on a given date and the time spent
doing it. Notably, with minor exception, the entries—specifically
the descriptions of the work performed—did not specify whether
the work was performed on the due process claim or the defama-
tion claim or both.
     Defendants responded to Johnston’s renewed motion on
March 15, 2019. 45 Pointing to the charts, they objected to the hours


45 Ferguson joined the Sheriff in responding to Johnston’s renewed motion
even though Johnston could not recover an attorney’s fee against her pursuant
to § 1988. Ferguson nonetheless thought that Johnston was seeking attorney’s
fees against her given these statements in Johnston’s renewed motion,
       Johnston obtained a jury verdict in her favor as to both her
       Section 1983 claim and her state law defamation claim. There
       is no dispute that Johnston is the prevailing party in this matter
       for purposes of attorney’s fees under Section 1988. . . . The re-
       sult in this case was a complete vindication of Johnston’s lib-
       erty interest and state law rights she alleged were violated by
USCA11 Case: 18-14808             Date Filed: 06/09/2022         Page: 49 of 86




18-14808                    Opinion of the Court                                49

billed based on “block billing,” 46 duplicative entries, vagueness, ex-
cessiveness, and travel time. Moreover, they contended that, due
to Johnston’s “limited success,” the lodestar she proposed should
be reduced by 60 percent.
       The District Court referred the renewed motion for attor-
ney’s fees and costs to a Magistrate Judge for a report and recom-
mendation (“R&R”).47 The Magistrate Judge considered the mo-
tion solely based on Johnston’s submission (the charts and the ex-
pert’s opinion) and Defendant’s objections, and he did so without
oral argument.
      On June 19, 2019, the Magistrate Judge issued his R&R. He
recommended that the District Court “calculate the lodestar as
$367,369,” that the Court “reduce that lodestar amount by 25


        Defendants as Johnston obtained a verdict in her favor on each
        of those claimed violations.
46 Block billing is defined as billing multiple unrelated tasks in one billing en-
try, such that it becomes “difficult, if not impossible, to calculate with any pre-
cision the number of hours an attorney devoted to a particular task.” Barnes,
168 F.3d at 429. For example, an attorney might detail all of their day’s work
in one entry—saying that they spent 12 hours writing a memo, talking to the
client, preparing for a deposition, and reviewing evidence. A court looking at
this entry would be unable to tell whether the lawyer spent 11 hours drafting
the memo and one hour doing the other tasks, or whether the lawyer spent
11 hours talking to their client. In this case, the block billing generally failed
to differentiate whether the attorney was working on the due process or state-
law defamation claim.
47 See 28 U.S.C. § 636(b)(1).
USCA11 Case: 18-14808             Date Filed: 06/09/2022         Page: 50 of 86




50                          Opinion of the Court                        18-14808

percent to account for Plaintiff’s limited success in this case,” and
that the Court “award Plaintiff attorney fees in the amount of
$275,526 and costs in the amount of $18,333.” 48


48 Johnston was not entitled to recover an attorney’s fee under § 1988 or any
other rule of law for prevailing against Ferguson on her defamation claim. But
the Magistrate Judge, in calculating the lodestar for the attorney’s fee,
$275,526, and in recommending that the District Court award Johnston an at-
torney’s fee in that amount, included the work the attorneys and paralegal
performed in litigating the defamation claim against the Sheriff (which were
dismissed) and Ferguson. (As we explain infra, by including the work the at-
torneys and the paralegal performed in litigating the defamation claim in the
lodestar, the District Court erred.) The District Court adopted the Magistrate
Judge’s recommendation but ordered the attorney’s fee imposed against all
Defendants rather than the Sheriff alone. The judgment the Clerk of the Dis-
trict Court entered in response to the Court’s order was therefore entered
against all Defendants—the Sheriff, the Sheriff’s Office, and Ferguson.
        On appeal, Ferguson challenges the assessment of attorney’s fees
against her personally (as opposed to the Sheriff’s liability for the time spent
on the defamation claim against Ferguson—which we address infra Part II.B).
We are of the opinion that Ferguson is liable for costs, under Federal Rule of
Civil Procedure 54(d), because Johnston prevailed against her in a case in fed-
eral court. See Lipscher v. LRP Publ’ns, Inc., 266 F.3d 1305, 1321 (11th Cir.
2001). However, Ferguson is not liable for attorney’s fees (unlike the Sheriff),
because Johnston did not prevail against Ferguson on a fee-shifting claim, and
the § 1983 claim against the Sheriff was not related to Johnston’s state law
defamation claim against Ferguson. See Kentucky v. Graham, 473 U.S. 159,
168, 105 S. Ct. 3099, 3106 (1985) (“[F]ee liability runs with merits liability; . .
. Section 1988 simply does not create fee liability where merits liability is non-
existent.”).
      In our disposition of this appeal, we direct the Clerk to amend the
judgment on attorney’s fees and costs to reflect that it applies to the Sheriff
USCA11 Case: 18-14808           Date Filed: 06/09/2022       Page: 51 of 86




18-14808                  Opinion of the Court                             51

The Magistrate Judge arrived at the attorney’s fee award using the
lodestar method, in which he determined reasonable hourly rates
for the time Gordon, Root, and the paralegal separately spent on
the case. 49 He did so on the basis of the charts Johnston presented
and the expert witness’ opinion as to the reasonableness of the
hours the attorney’s worked and their hourly rates. The expert
stated that Gordon’s and Root’s hours should be reduced for exces-
siveness, and the Magistrate Judge agreed. That point aside, in re-
viewing the time the attorneys spent as depicted in the charts, the
Magistrate Judge, in examining the chart’s descriptions of the work
performed, found it “difficult, if not impossible” to assess the rea-
sonableness of several billing entries due to block billing. Although
Johnston was unable to prove by a preponderance of the evidence
the number of hours spent on each compensable task, the Magis-
trate Judge nonetheless found that a reduction of 10 percent of Gor-
don’s hours and 15 percent of Root’s hours was appropriate to ac-
count for block billing and excessiveness of hours. His findings
were arbitrary in that they were not based on what the charts dis-
closed; rather, his findings were the product of pure guesswork.
The Magistrate Judge also cut the attorney’s travel time from the




only as to the attorney’s fees and to the Sheriff and Ferguson as to costs. In
discussing the matter of the § 1988 attorney’s fee award infra, we accordingly
omit reference to Ferguson.
49 The Sheriff does not challenge these hourly rates on appeal.
USCA11 Case: 18-14808           Date Filed: 06/09/2022         Page: 52 of 86




52                         Opinion of the Court                      18-14808

hours they spent on the case. He did so because Johnston failed to
show that satisfactory local attorneys were not available. 50
       The Magistrate Judge made several other rulings in fixing
the lodestar at $367,369. First, he denied Johnston’s request for a
20 percent enhancement to the lodestar because, to her, the case
was “exceptional.” Second, he reduced the lodestar Johnston pro-
posed to account for her limited success on the due process claim:
she sought $4,200,000, and the jury awarded her only $100,100.
Third, he denied Defendant’s request to reduce the lodestar John-
ston proposed by 60 percent. He did reduce it by 25 percent,
though. Finally, he rejected Defendant’s request to reduce the
lodestar because the state-law defamation claim against Ferguson
was unrelated, finding that it was related to the due process claim
against Borders. 51


50 The trial was held in Orlando, Florida, and both Root and Gordon main-
tained their offices in the Ft. Lauderdale area.
51 In determining the lodestar, the Magistrate Judge did not differentiate be-
tween the time Gordon, Root, and the paralegal spent on the due process
claim and the defamation claim because he concluded that the claims had (1)
stemmed from the “same nucleus of fact” and (2) that the hours were impos-
sible to adequately apportion the time spent on each claim. He drew this two-
part test from Fifth Circuit precedent in Church of Scientology of California v.
Cazares, 638 F.2d 1272, 1290 (5th Cir. 1981). Because the Magistrate Judge
found that the defamation claim against Ferguson and the due process claim
against the Sheriff met this two-part test, he concluded that the claims were
related and thus the hours spent on litigating Ferguson’s claim were compen-
sable under § 1988.
USCA11 Case: 18-14808            Date Filed: 06/09/2022         Page: 53 of 86




18-14808                   Opinion of the Court                               53

       After addressing the attorney’s fee issues, the Magistrate
Judge turned to Johnston’s request for the imposition of costs un-
der Federal Rule of Civil Procedure 54(d)(1). Defendants chal-
lenged the following costs: (1) expert fees, including cost of travel
and lodging for experts; (2) travel expenses; (3) a transcript of a local
media story; (4) videotaping a deposition of retired Major Longo;
(5) meals, postage, and parking at the courthouse as overhead; (6)
copies of case law, transcripts, and expert reports for trial; (7) tran-
scripts of certain recordings; and (8) rush service on subpoenas.
Due to a lack of documentation and justification, the Magistrate
Judge concluded that Johnston failed to carry her burden of proof
on these items and reduced her costs to $18,333.
       Both sides filed objections to the R&R, reiterating for the
most part the objections they had tendered to the Magistrate
Judge. 52 The District Court overruled their objections and adopted


52 The Sheriff presented four interrelated objections. He argued that the Mag-
istrate Judge erred (1) in relying on inadequate records that included time
spent on the defamation claim; (2) in finding the defamation claim against Fer-
guson related to the § 1983 due process claim against the Sheriff and thus com-
pensable; (3) in not reducing the lodestar to account for Johnston’s failure to
prevail on the defamation claim against him in his official capacity; and (4) in
failing to reduce the lodestar to account for the time the attorney’s spent on
the due process claim only. Johnston presented three objections to the attor-
ney’s fee award. Johnston argued that the Magistrate Judge erred (1) in reduc-
ing the lodestar for block billing; (2) in refusing to include travel time in the
lodestar; and (3) in reducing the lodestar for limited success. She also objected
to the Magistrate Judge’s denial of some of her requested costs pursuant to
Defendants’ objections.
USCA11 Case: 18-14808        Date Filed: 06/09/2022     Page: 54 of 86




54                      Opinion of the Court                 18-14808

the R&R’s resolution of the attorney’s fee issues. But the Court
differed with its resolution of an item of costs. The Court agreed
with Johnston that the meal and lodging expenses incurred by
counsel during trial were recoverable and awarded her costs of
$20,079.98. Defendants now appeal the District Court’s attorney’s
fee award. Johnston cross-appeals the Court’s refusal to award the
attorney’s fees she requested and the denial of certain costs.
                                    II.
       Defendants present two arguments on appeal. First, the Dis-
trict Court erred in including the time Johnston’s attorneys spent
on her defamation claim, which was not compensable under §
1988, in the lodestar for the § 1988 attorney’s fee awarded against
the Sheriff on the due process claim. More broadly, Defendants
argue that there is “no legal basis to award fees [to Johnston] for . .
. prevailing” against them on the defamation claim at all. Second,
the District Court erred in not reducing the lodestar to account for
Johnston’s limited success on her due process claim; she received
only a fraction of the damages she sought.
       On cross-appeal, Johnston presents three arguments. First,
Johnston argues that the District Court improperly reduced the
lodestar for block billing, excessive billing, and travel time.
       Second, Johnston argues that the District Court erred in re-
ducing the lodestar for limited success on her due process claim for
three reasons. She first argues that she vindicated important rights.
Thus, a reduction based on the amount of her recovery was too
USCA11 Case: 18-14808        Date Filed: 06/09/2022     Page: 55 of 86




18-14808                Opinion of the Court                        55

mathematical. Second, she argues that courts should not reduce
the lodestar when there are multiple claims based on “common
facts and related legal theories,” and only some related theories fail.
The time her attorneys spent on her defamation claim, she argues,
was properly included in the lodestar because those claims were
intertwined with the due process claim; hence, the District Court’s
ruling was correct on this point. And third, she argues that the re-
ductions to the lodestar improperly discounted her prior successes,
such as her victory in the earlier appeal, Johnston v. Borders, and
because many of the hours her attorneys spent were incurred in
opposing Defendants’ vexatious litigation.
       Third, Johnston argues that the District Court erred in fail-
ing to tax the following as costs against Defendants: (1) a vide-
otaped deposition of Major Longo; (2) the transcript of a video
news piece; (3) photocopying of caselaw, deposition transcripts,
and expert reports; (4) the filing fee for appeal; and (5) rush service
for subpoenas.
       We review a district court’s award of attorney’s fees and
costs for an abuse of discretion. Bivins v. Wrap It Up, Inc., 548 F.3d
1348, 1351 (11th Cir. 2008) (per curiam); Chapman v. AI Transport,
229 F.3d 1012, 1023 (11th Cir. 2000) (en banc). An abuse of discre-
tion occurs when a court makes “a clear error of judgment, fails to
follow the proper legal standard or process for making a determi-
nation, or relies on clearly erroneous findings of fact.” Yellow
Pages Photos, Inc. v. Ziplocal, LP, 846 F.3d 1159, 1163 (11th Cir.
2017). A finding of fact—whether adopted by the court from a
USCA11 Case: 18-14808       Date Filed: 06/09/2022     Page: 56 of 86




56                     Opinion of the Court                 18-14808

magistrate judge’s report and recommendation or made by the
court independently—is clearly erroneous if the evidence, viewed
in the light most favorable to the finding, does not support the find-
ing. LoConte v. Dugger, 847 F.2d 745, 750 (11th Cir. 1988). With
these standards in hand, we turn to the issues the parties have
raised.




                                 A.
       We first address the issue of whether the District Court
erred in including in the lodestar the time the attorneys spent work-
ing on the defamation claim. We conclude that the Court erred.
       The “American Rule” holds that each party in a case bears
its own attorney’s fees. Congress can override this common law
rule via statute. Under § 1988(b), when a party prevails on a § 1983
claim, it is entitled to a reasonable attorney’s fee for the work ex-
pended on that claim. See Hensley v. Eckerhart, 461 U.S. 424, 433,
103 S. Ct. 1933, 1939 (1983). It goes without saying that the work
cannot include hours spent on an unrelated matter that is non-com-
pensable under § 1988. Norman v. Housing Auth. of Montgomery,
836 F.2d 1292, 1302 (11th Cir. 1988).
       The parties do not dispute that Johnston was a prevailing
party on her § 1983 due process claim against the Sheriff. Thus, a
reasonable fee, “sufficient to induce a capable attorney to under-
take the representation of a meritorious civil rights case,” must be
USCA11 Case: 18-14808           Date Filed: 06/09/2022        Page: 57 of 86




18-14808                  Opinion of the Court                              57

awarded. Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 552, 130
S. Ct. 1662, 1672 (2010). The proper approach in applying a federal
fee-shifting statute like § 1988 is to take a reasonable number of
hours and multiply it by a reasonable fee and thereby create a
“lodestar.” Perdue, 559 U.S. at 552, 130 S. Ct. at 1672; Ne. Eng’rs
Fed. Credit Union v. Home Depot, Inc. (In re Home Depot), 931
F.3d 1065, 1090 (11th Cir. 2019). 53 Then, once created, there is a
strong presumption that this lodestar will produce a reasonable at-
torney’s fee. Perdue, 559 U.S. at 554, 130 S. Ct. at 1673.
       Under § 1988, an attorney’s fee may be awarded for time
spent in pursuing a non-fee shifting claim, if the time spent is re-
lated to a fee-shifting claim based on a “common core of fact or . .
. related legal theories.” Hensley, 461 U.S. at 435, 438. 54 Although
there is “no certain method” for determining relatedness, an attor-
ney representing a party prosecuting a fee-shifting claim, as in the
case here, should “maintain billing time records in a manner that
will enable a reviewing court to identify distinct claims.” Id. at 437
& n.12.



53 Johnston argues that fee-shifting cases outside the civil rights context are
not germane to the analysis in this case. The Supreme Court observed, how-
ever, that fee-shifting rules “are generally applicable in all cases in which
Congress has authorized an award of fees to a ‘prevailing party.’ ” Hensley,
461 U.S. at 433 n.7, 103 S. Ct. at 1939 n.7.
54 Of course, the hours spent may also be compensable under state law. As
we note later on, however, there is no argument in this case that the state-law
defamation claim Johnston pursued would be compensable under Florida law.
USCA11 Case: 18-14808           Date Filed: 06/09/2022         Page: 58 of 86




58                         Opinion of the Court                      18-14808

        The question we must answer is whether the District Court
erred in including the time counsel spent working on Johnston’s
state-law defamation claim in the lodestar . 55 The District Court
held that the defamation claim was related to the due process claim
because the claims were “necessarily intertwined.” Hence, the
hours Johnston’s attorneys spent in working on the defamation
claim were properly included in creating the lodestar.
       On appeal, Defendants argue that these claims are unre-
lated. Johnston counters with the argument that they share a com-
mon core of fact, such that it was appropriate to include the time
spent litigating the defamation claim in the lodestar. Johnston
points out that Ferguson’s defamatory comments to a volunteer
led that volunteer to talk to others, and the resulting clamor alerted
Captain Luce and Major Longo to the euthanasia issue—which re-
sulted in her termination.
      Whether two claims are related turns on the evidence
needed to prove them. 56 Cazares, 638 F.2d at 1291; Williams v.

55 Recall that the defamation claim was asserted against the Sheriff, in his of-
ficial capacity, and Ferguson in Counts II through V of Johnston’s amended
complaint and against the Sheriff in his official capacity in Count VI.
56 Both parties miss the mark by citing supplemental jurisdiction cases to sup-
port their contentions about the common “core” of fact test. We think the
proper test is not one of supplemental jurisdiction under 28 U.S.C. § 1367,
which has a “common nucleus of operative fact” test developed by the Su-
preme Court in United Mine Workers v. Gibbs, 383 U.S. 715, 86 S. Ct. 1130
(1966). Though the “common core of fact” test under Hensley sounds like the
USCA11 Case: 18-14808           Date Filed: 06/09/2022         Page: 59 of 86




18-14808                   Opinion of the Court                              59

Roberts, 904 F.2d 634, 640 (11th Cir. 1990). Most circuits address-
ing the issue take an “evidentiary approach,” focusing on any over-
lap in the development of the needed evidence and how such evi-
dence will be presented at trial. 57 See, e.g., Gen. Dynamics Corp.
v. Horrigan, 848 F.2d 321, 326 (1st Cir. 1988) (“Although some of
the preparation may be material to both claims (e.g., discussions
with the plaintiff, preparations for the plaintiff's testimony), much
of it will be readily demarcated between claims.”); Goodwin v.
Metts, 973 F.2d 378, 383 (4th Cir. 1992) (“Appellants’ attorneys
could easily have presented evidence establishing each element of


“common nucleus of operative fact” test under Gibbs, they are different tests
because they focus on different aspects of the case. One is jurisdictional—the
power of the court to try claims together—while the other is an award of at-
torney’s fees—focusing on how difficult it is to separate out compensable and
non-compensable tasks. The Supreme Court in Hensley noted that in decid-
ing whether claims are “related” the district court has discretion, something
necessarily at odds with a jurisdictional inquiry. Hensley, 461 U.S. at 436–37.
Though exercising supplemental jurisdiction is discretionary once a common
nucleus of operative fact is shown, if there is no common nucleus of fact, the
district court has no jurisdictional power to hear a state law claim at all. See
Ray v. Tenn. Valley Auth., 677 F.2d 818, 826 (11th Cir. 1982); Owen Equip-
ment & Erection Co. v. Kroger, 437 U.S. 365, 371 (1978) (“Gibbs delineated
the constitutional limits of federal judicial power.”).
57 Alternatively, the Seventh and Ninth Circuits state their interpretation of
the relevant test as “whether relief sought on the unsuccessful claim ‘is in-
tended to remedy a course of conduct entirely distinct and separate from the
course of conduct that gave rise to the injury on which the relief granted is
premised.’ ” Thorne v. City of El Segundo, 802 F.2d 1131, 1141 (9th Cir. 1986)
(quoting Mary Beth G. v. City of Chicago, 723 F.2d 1263, 1279 (7th Cir. 1983)).
USCA11 Case: 18-14808          Date Filed: 06/09/2022        Page: 60 of 86




60                        Opinion of the Court                    18-14808

Appellants’ malicious prosecution claims without developing the
facts surrounding the entire sequence of events from the arrest of
Goodwin and Hallman to their acquittal.”); Tidwell v. Fort How-
ard Corp., 989 F.2d 406, 412–13 (10th Cir. 1993) (stating that claims
were related because “there was one bundle of proof presented on
the three issues” and it was impossible to separate “work on the
core issue”). In this area, we have stated that a district court “wisely
declined to dissect the interlocking evidence and consider it in iso-
lation as supporting only one claim or the other.” Williams, 904
F.2d at 640. While the interrelatedness inquiry is hardly precise, a
variety of factors can be helpful to consider. They include the ele-
ments of the claims, the evidence that would be relevant at trial,
and whether separate trials would be proper. At all times, a court
should focus on the evidence that will be introduced to prove the
claims at trial.
        Once again, the question here is whether Johnston was en-
titled to seek an attorney’s fee under § 1988 for time her attorneys
spent litigating the defamation claim against Ferguson, because
such time was necessarily intertwined with the time spent litigating
the due process claim.58 The vast majority of work performed on
Johnston’s due process claim and her defamation claim is severa-
ble. While we have stated that “courts have expansively treated
claims as being related,” we have never held claims this disparate


58 As noted supra in note 48, Johnston is not entitled to seek any attorney’s
fees against Ferguson.
USCA11 Case: 18-14808           Date Filed: 06/09/2022        Page: 61 of 86




18-14808                  Opinion of the Court                              61

as related. See Popham, 820 F.2d at 1579. As we noted earlier, the
elements of common law defamation under Florida law are,
       (1) publication; (2) falsity; (3) actor must act with
       knowledge or reckless disregard as to the falsity on a
       matter concerning a public official, or at least negli-
       gently on a matter concerning a private person; (4)
       actual damages; and (5) statement must be defama-
       tory.

Jews for Jesus, Inc. v. Rapp, 997 So. 2d 1098, 1105–06 (Fla. 2008).
By contrast, a name-clearing hearing claim (disregarding Monell
for a moment) requires,
       (1) a false statement, (2) of a stigmatizing nature, (3)
       attending a governmental employee’s discharge, (4)
       that was made public, (5) by the governmental em-
       ployer, (6) without a meaningful opportunity for an
       employee name clearing hearing.

Cotton, 216 F.3d at 1330. Most of these elements as applied to this
case have no evidentiary overlap. First, it is critical that the Sheriff’s
public statement supplied almost all the evidence that Johnston
needed to prove her due process claim and was irrelevant to her
defamation claim against Ferguson. 59 Further, Ferguson’s mental


59 The Sheriff’s October 10, 2014, statement would have established publicity,
stigma, and that the statement attended her discharge. With minimal effort,
Johnston could also prove that the statement was false, and that the Sheriff is
a government employer. This was confirmed by the fact that most evidence
USCA11 Case: 18-14808           Date Filed: 06/09/2022         Page: 62 of 86




62                         Opinion of the Court                      18-14808

state, her statement to one volunteer, Boylston, and the resulting
injury to Johnston were inapposite and irrelevant in prosecuting
the procedural due process case against the Sheriff. 60 Likewise, ev-
idence of the Sheriff’s press release, Johnston’s discharge, and the
failure of the Sheriff to provide Johnston with a meaningful oppor-
tunity to clear her name has no bearing on the defamation claim
against Ferguson. And even if Ferguson’s comment to Boylston
was the sole impetus for Johnston’s termination, the reason for the
firing was irrelevant to the injury that the denial of a name-clearing
hearing may have caused Johnston. See Fed. R. Evid. 401.
       Moreover, while the defamatory language element of defa-
mation is similar to the stigmatizing statement element of the due
process claim, the evidence used to satisfy these elements may dif-
fer significantly. Cannon v. City of W. Palm Beach, 250 F.3d 1299,
1302 (11th Cir. 2001) (stating that stigma plus is essentially defama-
tion, implicating “a person’s good name, reputation, honor, or in-
tegrity,” combined with an alteration in legal status). The differ-
ence in evidence stems from the fact that the proof of defamation
turns on the individualized qualities of the statements and the con-
text in which they are made. Restatement (Second) of Torts § 559
(“A communication is defamatory if it tends so to harm the

at trial related to Johnston’s defamation claim against Ferguson. See infra note
62.
60 We say this although the District Court’s instructions on damages on the
due process claim and the defamation claim were much alike. See supra note
24.
USCA11 Case: 18-14808       Date Filed: 06/09/2022     Page: 63 of 86




18-14808               Opinion of the Court                        63

reputation of another as to lower him in the estimation of the com-
munity or to deter third persons from associating or dealing with
him.”). Accordingly, there is little evidentiary overlap when the
statements and their contexts are different, even if the statements
may impugn a person’s reputation in similar ways. In proving Fer-
guson’s statement defamatory, the evidence relating to the Sheriff
’s press release would simply be irrelevant, and vice versa.
       It is true that falsity is an element of both the due process
and defamation claims. But again, the differences in the statements
here are stark; they were made by different persons at different
times. Both statements dealt with Johnston’s involvement in the
euthanasia. Ferguson’s defamatory statement was that Johnston
told her that she was to euthanize animals that had been at the shel-
ter “over a certain amount of time.” This statement was proven
false because the evidence showed that Johnston had different eu-
thanasia criteria: behavioral or medical issues making the animals
unadoptable. The Sheriff’s defamatory statement was that John-
ston “directed” the euthanasia, meaning that she played an active
role. The Sheriff’s statement, however, would not be disproved by
evidence of differing criteria, and that evidence, which played a
central role in showing Ferguson’s statement to be false, would be
irrelevant in proceedings against the Sheriff. Johnston could have
played an active role even if her criteria for euthanasia were differ-
ent. It was the fact that she was unaware of the euthanization and
not present at the shelter that made the Sheriff’s statement false.
And the development of these strands of evidence would also have
USCA11 Case: 18-14808          Date Filed: 06/09/2022        Page: 64 of 86




64                        Opinion of the Court                    18-14808

been different. The uncovering of evidence showing that Johnston
was in Miami at the time is far different from uncovering what
Johnston had initially told Ferguson about euthanasia criteria.
        Moreover, our goal in this inquiry is to focus on the overall
picture of the case—whether the facts are “inextricably inter-
twined.” Metts, 973 F.3d at 378. That a shred of evidence could be
relevant to another claim should not be the basis of awarding a sub-
stantial attorney’s fee for the work done in a non-fee-shifting set-
ting. 61 The minute evidentiary overlap present here cannot consti-
tute common cores of fact. The claims against Ferguson arose pri-
marily from Ferguson’s statement made before Johnston’s firing,
whereas the claim against the Sheriff arose from Johnston’s termi-
nation and a press release later that day. See Lenardo v. Argento,
808 F.2d 1242, 1247 (7th Cir. 1987) (“Sequential claims—claims that
are causally related (Lenard wouldn’t have been beaten if he hadn’t
been arrested) but do not depend on the same facts—are not re-
lated for purposes of Hensley.”). And finally, the evidence adduced
at trial confirms our analysis, because most of that evidence was
related to the defamation claim against Ferguson, not Johnston’s



61 And if time developing evidence for a non-fee-shifting claim inevitably
would be spent on a fee-shifting claim, those hours would be reasonable and
thus compensable. See Webb v. Bd. Educ. Dyer Cnty., 471 U.S. 234, 243, 105
S. Ct. 1923, 1928–29 (1985) (focusing on whether “any discrete portion of the
work product from the administrative proceedings was work that was both
useful and of a type ordinarily necessary” to later successful litigation).
USCA11 Case: 18-14808           Date Filed: 06/09/2022         Page: 65 of 86




18-14808                   Opinion of the Court                              65

due process claim.62 It would not have been, as the District Court
asserted, “impossible to accurately apportion the time” spent on
developing evidence between these two claims. Thus, the state-
law defamation claim and the due process claim were and are un-
related.
       Because the defamation claim and the due process claim are
unrelated, it was error for the District Court to consider the hours
expended on the defamation claim in determining the lodestar.
Norman, 836 F.2d at 1302; see also Millea v. Metro-North R. Co.,
658 F.3d 154, 168 (2d Cir. 2011). In Norman, we held that “in de-
termining reasonable hours the district court must deduct time
spent on discrete and unsuccessful claims.” Norman, 836 F.2d at
1302 (citing Hensley, 461 U.S. at 435, 103 S. Ct. at 1940). This error

62 The testimony of four of Johnston’s nine witnesses—volunteer (and later
Director of Animal Services) Whitney Boylston, veterinarian tech Diane Ha-
gan, euthanasia tech Melonie Hollis, and Ferguson—almost exclusively devel-
oped evidence on Johnston’s defamation claim against Ferguson. It is true
that some of these witnesses briefly discussed the Sheriff’s Office euthanasia
policy, which was relevant to proving that the Sheriff’s press release contained
false statements. However, their discussions were relatively brief and largely
duplicative of the testimony elicited from Major Longo and the Sheriff on the
policy. Johnston’s two expert witnesses, Christopher Anderson and Robert
Tremp, talked about Johnston’s damages to her reputation. Their testimony
addressed her defamation claim against Ferguson, given that damages are not
the proper remedy for a name-clearing hearing. McKinney, 20 F.3d at 1557;
see also Codd, 429 U.S. at 627, 97 S. Ct. at 884. The witnesses used to build
out the due process claim were Major Longo and the Sheriff. Johnston’s own
testimony relayed the factual background of the case and supported both
claims by showing why both Ferguson and the Sheriff’s statements were false.
USCA11 Case: 18-14808          Date Filed: 06/09/2022       Page: 66 of 86




66                       Opinion of the Court                    18-14808

rendered the District Court’s attorney’s fee award an abuse of dis-
cretion and requires that we vacate it. On remand, the District
Court must hold Johnston to her burden of proof so that it can
identify the non-compensable hours and adjust the lodestar accord-
ingly.63 See Loranger, 10 F.3d at 783; Hensley, 461 U.S. at 437, 103
S. Ct. at 1941.
       It bears repeating that Johnston had the burden of establish-
ing the hours her attorneys spent in preparing for and prosecuting
her due process claim against the Sheriff. Norman, 836 F.2d 1292,
1303 (11th Cir. 1988). So that she could carry that burden, her at-
torneys had to maintain records so to enable the District Court, in
complying with Federal Rule of Civil Procedure 52(a)(1), to make
findings of fact and conclusions of law that would allow this Court
to conduct meaningful appellate review. Loranger, 10 F.3d at 782;
In re Home Depot, 931 F.3d at 1089; Johnson v. NPAS Sols., LLC,
975 F.3d 1244, 1261 (11th Cir. 2020). The District Court found that,
       A review of the records submitted by both attorney
       Gordon and attorney Root shows substantial use of
       block billing, much of which involves seemingly un-
       related tasks. While the hours expended might be rea-
       sonable, it is impossible for the Court to make such a
       determination because the billing fails to specify the
       amount of time spent on the various tasks.



63 Because we vacate the attorney’s fee award, we need not discuss other is-
sues the parties have presented concerning the award.
USCA11 Case: 18-14808       Date Filed: 06/09/2022     Page: 67 of 86




18-14808               Opinion of the Court                        67

       The Magistrate Judge said that “Gordon’s failure to refrain
from block billing has made review of Defendants’ claims that [he]
spent excessive time litigating this case and preparing Plaintiff for
her testimony at trial difficult, if not impossible.”
        We encountered a similar situation in ACLU of Georgia v.
Barnes, 168 F.3d 423 (11th Cir. 1999). Because the attorney’s lump-
ing together of two or more unrelated tasks in a single billing entry
made it “difficult, if not impossible, to calculate with any precision
the number of hours an attorney devoted to a particular task,” we
set aside the fee award. Id. at 429.
        In this case, the District Court solved the problem by reduc-
ing Gordon’s hours by 10 percent and Root’s by 15 percent. The
reductions were arbitrary. This resolution was as if the Court put
its finger on the scale in Johnston’s favor—absolving her of her bur-
den of proof. A district court “must do more than eyeball the re-
quest and if it seems excessive cut it down by an arbitrary percent-
age.” Heiar v. Crawford Cnty., 746 F.2d 1190, 1204 (7th Cir. 1984).
It is obligated to “articulate the decisions it made, give principled
reasons for those decisions, and show its calculation.” In re Home
Depot, 931 F.3d at 1089.
                                 B.
       Lastly, we conclude that the Court did not err with respect
to costs.
      Costs are generally awarded to the prevailing party under
Federal Rule of Civil Procedure 54(d)(1). Fed. R. Civ. P. 54(d).
USCA11 Case: 18-14808             Date Filed: 06/09/2022          Page: 68 of 86




68                          Opinion of the Court                        18-14808

These costs are limited by the six categories listed in 28 U.S.C. §
1920. 64 On appeal, Johnston objects to five costs the District Court
refused to tax: (1) a videotaped deposition of Major Longo; (2) the
transcript of a video news piece; (3) photocopying of caselaw, dep-
osition transcripts, and expert reports; (4) the filing fee for appeal;
and (5) rush service for subpoenas.
       The Magistrate Judge found in his R&R that Johnston pro-
vided “little argumentation or information” with respect to these
costs and “failed to explain, cite to authority, or otherwise justify
why the challenged costs are recoverable.” Thus, the Magistrate


64 Section 1920 states:
        A judge or clerk of any court of the United States may tax as
        costs the following:
        (1) Fees of the clerk and marshal;
        (2) Fees for printed or electronically recorded transcripts neces-
        sarily obtained for use in the case;
        (3) Fees and disbursements for printing and witnesses;
        (4) Fees for exemplification and the costs of making copies of
        any materials where the copies are necessarily obtained for use
        in the case;
        (5) Docket fees under section 1923 of this title;
        (6) Compensation of court appointed experts, compensation of
        interpreters, and salaries, fees, expenses, and costs of special in-
        terpretation services under section 1828 of this title.
A bill of costs shall be filed in the case and, upon allowance, included in the
judgment or decree. 28 U.S.C. § 1920.
USCA11 Case: 18-14808           Date Filed: 06/09/2022        Page: 69 of 86




18-14808                  Opinion of the Court                              69

Judge concluded that Johnston failed to meet her burden of proof.
See Loranger, 10 F.3d at 784.
       Both sides filed objections to the R&R. The District Court
overruled all but one of Johnston’s objections and partially adopted
the R&R stating that Johnston “has not shown that costs incurred
were reasonable or necessary.” The District Court necessarily re-
viewed the Magistrate Judge’s determinations in light of the record
before the Magistrate Judge because he did not consider any sup-
plemental evidence. See United States v. Raddatz, 447 U.S. 667,
675, 100 S. Ct. 2406, 2412 (1980). Based on the record and the ra-
tionales in the objections, however, we cannot say that the reading
of the evidence by the Court was impermissible. See Anderson,
470 U.S. at 574, 105 S. Ct. at 1511. 65


65 Some of these costs are clearly unrecoverable, such as postage costs. Duck-
worth v. Whisenant, 97 F.3d 1393, 1399 (11th Cir. 1996). Other costs require
that a party show that they were “necessarily obtained for use in the case.”
Loughan v. Firestone Tire & Rubber Co., 749 F.2d 1519, 1526 n.2 (11th Cir.
1985). It was not clear error to find unnecessary a transcript of a video news
piece that was already before the jury simply so they could have it in the jury
room. See EEOC v. W & O, Inc., 213 F.3d 600, 623 (11th Cir. 2000). And
while we have not resolved whether “rush service” from private processors
are compensable, it would be a permissible reading of this record that service
of Sheriff’s Office employees could have been served in advance. See id. at
624. As for the denial of costs for additional copies of caselaw and deposition
transcripts, we do not see clear error.
        The only cost the Magistrate Judge took into detailed consideration is
the cost of a video deposition. Johnston asserts the same argument here as
USCA11 Case: 18-14808            Date Filed: 06/09/2022         Page: 70 of 86




70                         Opinion of the Court                       18-14808

Additionally, Johnston claims that her entitlement to the appellate
filing fee is self-evident from the mere fact that the appeal was dock-
eted. We disagree. Under the Federal Rules of Appellate Proce-
dure, “if a judgment is affirmed in part, reversed in part, modified,
or vacated, costs are taxed only as the court orders.” Fed. R. App.
Proc. 39(a). When we vacated and remanded the case in Johnston
v. Borders, 724 F. App’x 762, 768 (11th Cir. 2018), our opinion did
not say anything about appellate costs. Thus, it would have been
improper to grant an appellate filing fee associated with that ap-
peal. See Golden Door Jewelry Creations, Inc. v. Lloyds Under-
writers Non-Marine Ass’n, 117 F.3d 1328, 1340 (11th Cir. 1997)
(“Where this court’s order fails to explicitly grant a class of costs,
we must interpret that silence as a rejection of those costs.”). We
accordingly affirm the District Court’s determinations as to costs.
     In Appeal No. 18-14808, we AFFIRM the District Court’s
judgment. In Appeal No. 19-13269, we AFFIRM the Court’s



below for the necessity of videotaping the deposition of Major Longo—that
they were worried he would not show up for trial. Because of Defendants’
failure to give Major Longo’s address, the release of which would violate a
Florida statute, Fla. Stat. § 119.071(4)(d)(2)(a), Johnston stated that she could
not tell whether Major Longo was within the subpoena power of the District
Court. But Major Longo was a critical witness of Defendants, Defendants
stated that they would call him, and then did call him. It was obvious that
Defendants would call Major Longo and thus preserving a video copy of his
deposition was not necessary. It was not clear error to disallow this cost. See
W & O, Inc., 213 F.3d at 623 (stating the test as whether an applicant reasona-
bly could have believed it necessary for use in the case).
USCA11 Case: 18-14808     Date Filed: 06/09/2022   Page: 71 of 86




18-14808              Opinion of the Court                    71

judgment as to costs, and VACATE its judgment as to attorney’s
fees and REMAND the issue of attorney’s fees for further proceed-
ings.
      SO ORDERED.
USCA11 Case: 18-14808   Date Filed: 06/09/2022   Page: 72 of 86
USCA11 Case: 18-14808       Date Filed: 06/09/2022    Page: 73 of 86




18-14808              JORDAN, J., Concurring                       1

JORDAN, Circuit Judge, concurring:
      As to Case No. 18-14808—the appeal of the jury verdicts—I
concur with the court’s opinion. But I do so subject to two caveats.
       First, having been on the panel that decided the first appeal
in this case, see Johnston v. Borders, 724 F. App’x 762 (11th Cir.
2018), I would not characterize the due process portion of that de-
cision—which arose in a summary judgment posture—as “dubi-
ous.” Maj. Op. at 19 n. 18. We take cases as briefed by the parties,
and the Sheriff argued that certiorari and mandamus were available
to Ms. Johnston to cure the alleged lack of notice. See Answer Br.
of Gary Borders, No. 17-10642, 2017 WL 2463102, at *14 (June 5,
2017) (“[A] petition for writ of mandamus or certiorari in a Florida
state court could have cured [Ms. Johnston’s] lack of notice.”). Ms.
Johnston’s claim, however, was not limited to lack of notice and
also included reputational harm due to the lack of a name-clearing
hearing. The panel therefore found the Sheriff’s argument want-
ing. See Johnston, 724 F. App’x at 766–67.
       Second, I respectfully disagree with the court’s suggestion
(in dicta) and Judge Tjoflat’s express statement (in a separate con-
currence) that an injunction requiring a name-clearing hearing is
the only remedy available in a case like this one. See Maj. Op. at
14 n. 13, 27 n. 25; Tjoflat Concurrence at 2–10. As a number of
courts have held, nominal and compensatory damages may be
available to a discharged employee if granting a name-clearing
hearing many years after the fact would not “reverse any ill effects”
from the denial or inadequacy of a hearing. See Patterson v. City
USCA11 Case: 18-14808       Date Filed: 06/09/2022    Page: 74 of 86




2                     JORDAN, J., Concurring               18-14808

of Utica, 370 F.3d 322, 337–38 (2d Cir. 2004); McGhee v. Draper,
639 F.2d 639, 644–45 (10th Cir. 1981); Burt v. Abel, 585 F.2d 613,
616 (4th Cir. 1978); Snowden v. Adams, 814 F. Supp. 2d 854, 874
(C.D. Ill. 2011). See also Ersek v. Township of Springfield, 102 F.3d
79, 84 n.6 (3d Cir. 1996) (noting uncertainty on the issue but re-
marking in dicta that “a name-clearing hearing might be insuffi-
cient to cure all the harm caused by stigmatizing government com-
ments”). Cf. Howe v. Baker, 796 F.2d 1355, 1358–60 (11th Cir.
1986) (holding that defendants were entitled to qualified immunity
in 42 U.S.C. § 1983 “stigma plus” action for damages). Given the
way this case was litigated, we have no occasion to opine on the
availability of compensatory damages.
             With respect to Case No. 19-13269—the appeal of the
award of attorney’s fees and costs—I concur in and join Part II.B of
the court’s opinion. As to Part II.A, I agree that we must reverse
and remand because not all of the time spent by Ms. Johnston’s
counsel on the defamation claim is compensable under 42 U.S.C. §
1988. I therefore concur in the judgment in Part II.A.
       I do not join Part II.A because the “relatedness” of the due
process claim and the defamation claim presents a closer question
for me. Although the due process claim stems initially from the
Sheriff’s press release and the defamation claim stems initially from
Ms. Ferguson’s comments, the two claims revolve around the core
accusation that Ms. Johnston directed the euthanasia of more ani-
mals than necessary or warranted in violation of standing policy.
And both claims require a number of common elements – (1) the
USCA11 Case: 18-14808        Date Filed: 06/09/2022      Page: 75 of 86




18-14808               JORDAN, J., Concurring                         3

falsity of the accusation; (2) the publication of the accusation; and
(3) the stigmatizing or defamatory nature of the accusation. See
Maj. Op. at 64–66. In my opinion, some of the time spent by Ms.
Johnston’s counsel on the defamation claim could be compensable
under § 1988 (assuming, of course, that counsel has satisfied her
burden of satisfactorily explaining the overlapping work through
billing records and other evidence).
        Finally, the court says that the district court’s percentage re-
ductions were “arbitrary.” Maj. Op. at 69. If the court is basing
that conclusion on its understanding that the district court did not
hold Ms. Johnston to her burden of proof, then the statement is
sufficiently qualified. But if the court is making a broader pro-
nouncement, I do not agree. Our precedent permits across-the-
board reductions of the number of hours or the final lodestar figure
in some cases so long as the district court provides a “concise[ ]”
and “clear[ ]” explanation of its reasons. See Loranger v. Stierheim,
10 F.3d 776, 783 (11th Cir. 1994).
USCA11 Case: 18-14808   Date Filed: 06/09/2022   Page: 76 of 86
USCA11 Case: 18-14808           Date Filed: 06/09/2022         Page: 77 of 86




18-14808            TJOFLAT, J., Specially Concurring                         1

TJOFLAT, Circuit Judge, Specially Concurring:
       I concur in the Court’s judgment and the reasons expressed
in support of it. I write separately to point out that Count I was
insufficient to state a Due Process Clause claim for damages. I con-
cur in the Court’s judgment on Count I because the Sheriff effec-
tively consented to the District Court’s submission of the claim for
damages to the jury.
        The gravamen of Count I was that the Sheriff did not inform
Johnston of her right to a post-termination name-clearing hearing
and thus did not provide her with one. As explained in Part I be-
low, a name-clearing hearing, not money damages, was the process
the Due Process Clause required the State—here the Sheriff (in his
official capacity) qua State—to provide. If the Sheriff actually de-
nied her request for such process and the Florida courts would not
thereafter provide it, the District Court would provide it under 42
U.S.C. § 1983. It would issue an injunction ordering the Sheriff to
afford Johnston the hearing she requested. 1
       But Johnston took none of these steps. Instead of a name-
clearing hearing, she sought damages, a remedy the Due Process
Clause did not require the State to provide. In essence, she

1 The deprivation of a name-clearing hearing “is not complete,” and a claim
under the Due Process Clause does not arise “unless and until the State fails
to provide due process,” i.e., a name-clearing hearing. Zinermon v. Burch,
494 U.S. 113, 126, 110 S. Ct. 975, 983 (1990). Therefore, Johnston’s due process
claim for a name-clearing hearing would not arise until the Florida courts re-
fused to order the Sheriff to provide her with one.
USCA11 Case: 18-14808           Date Filed: 06/09/2022         Page: 78 of 86




2                   TJOFLAT, J., Specially Concurring                18-14808

converted the Count I due process claim into a state law tort claim,
one that closely resembled the defamation claim she brought
against Ferguson.
                                      I.

       “Defamation, by itself, is a tort actionable under the laws of
most States, but not a constitutional deprivation.” Siegert v. Gilley,
500 U.S. 226, 233, 111 S. Ct. 1789, 1794 (1991) (citing Paul v. Davis,
424 U.S. 693, 708–09, 96 S. Ct. 1155, 1164–65 (1976). If the defama-
tion “occur[s] in the course of the termination of employment,”
however, the due process right to a name-clearing hearing is trig-
gered. 2 Paul v. Davis, 424 U.S. at 710, 96 S. Ct. at 1165. This linking
of the defamation with the loss of employment is known as the
“stigma-plus” test. Cannon v. City of West Palm Beach, 250 F.3d
1299, 1302 (11th Cir. 2001) (quoting Moore v. Otero, 557 F.2d 435,


2 In Paul v. Davis, the Supreme Court stated that its cases,

        ha[d] recognized the serious damage that could be inflicted by
        branding a government employee as “disloyal,” and thereby
        stigmatizing his good name. But [it] ha[d] never held that the
        mere defamation of an individual, whether by branding him
        disloyal or otherwise, was sufficient to invoke the guarantees
        of procedural due process absent an accompanying loss of gov-
        ernment employment.
424 U.S. at 706, 96 S. Ct. at 1163. We reiterated this point in Cannon v. City
of West Palm Beach, 20 F.3d 1299, 1303 (11th Cir. 2001) (“Absent a discharge
or more, injury to reputation is not a protected liberty interest” under the Due
Process Clause.” (emphasis added)).
USCA11 Case: 18-14808             Date Filed: 06/09/2022         Page: 79 of 86




18-14808             TJOFLAT, J., Specially Concurring                           3

437 (5th Cir. 1977)). A name-clearing hearing is the remedy the
Due Process Clause provides. Codd v. Velger, 429 U.S. 624, 627,
97 S. Ct. 882, 883–84 (1977) (“[T]he remedy mandated by the Due
Process Clause of the Fourteenth Amendment is ‘an opportunity
to refute the charge.’ ”). 3 A name-clearing hearing is an equitable
remedy. The federal courts only provide the remedy if the state
courts are unable to do so. Equity steps in for the obvious reason
that the remedy at law, money damages, is inadequate to compen-
sate for the denial of the hearing. 4 With these thoughts in mind, I
consider the errors the District Court committed in handling



3 “Because [the hearing] is provided simply to cleanse the reputation of the
claimant, the hearing need not take place prior to his termination or to the
publication of related information adverse to his interests.” Campbell v.
Pierce Cnty., 741 F.3d 1342, 1345 (11th Cir. 1984). This is so because the hear-
ing is “not to avert the unjustified denial of a specific benefit, but to allow the
aggrieved party to ‘clear his name.’ ” Id. (citing Codd, 429 U.S. at 627, 97 S.
Ct. at 884. Thus, in Johnston’s situation, the hearing would not be for the
purpose of saving her job; rather, it would be convened for the sole purpose
of clearing her name.
4 See Rosen v. Cascade Int’l, Inc., 21 F.3d 1520, 1527 (11th Cir. 1994) (“It is
axiomatic that equitable relief is only available where there is no adequate
remedy at law; cases in which the remedy sought is the recovery of money
damages do not fall within the jurisdiction of equity.”). In fashioning an equi-
table remedy—specifically an order requiring a name-clearing hearing—a
court could award the employee the expenses incurred in obtaining the hear-
ing. But the sort of money damages awardable pursuant to the District
Court’s jury instructions on the Count I due process claim in this case would
be out of the question.
USCA11 Case: 18-14808            Date Filed: 06/09/2022       Page: 80 of 86




4                   TJOFLAT, J., Specially Concurring               18-14808

Count I. 5 The errors were committed without the Sheriff’s objec-
tion and thus are not before us now.
        Count I sought compensatory and punitive damages for the
Sheriff’s failure to provide Johnston with a name-clearing hearing,
remedies having no support in the relevant due process jurispru-
dence. The Sheriff, acting in his individual capacity only, unsuc-
cessfully moved the District Court to dismiss Count I for failure to
state a claim, but not on the theory that the Due Process Clause did
not support its claim for damages. He subsequently moved the
Court for summary judgment on Count I in his individual and of-
ficial capacities on the ground that Johnston failed to “show that
the State of Florida “refused to provide a process sufficient to rem-
edy the procedural deprivation,” citing “McKinney v. Pate, 20 F.3d
1550, 1557 (11th Cir. 1994).” 6 The District Court granted the

5 The errors resulted from the District Court’s failure to recognize that the
process due Johnston under the Due Process Clause was a name-clearing hear-
ing, not damages. The failure was invited by the attorneys representing John-
ston and the Sheriff who treated Count I as a claim for damages.
6 The Sheriff’s position was this:
        The Sheriff’s Office and Sheriff Borders individually are enti-
        tled to judgment as a matter of law with respect to Plaintiff’s
        claim that she was denied procedural due process. In order to
        recover on a procedural due process claim for deprivation of
        liberty interest, Johnston must show that (1) a false statement
        (2) of stigmatizing nature, (3) attending her termination, (4)
        was made public (5) by the public employer (6) without a
        meaningful opportunity for an employee name clearing
USCA11 Case: 18-14808           Date Filed: 06/09/2022         Page: 81 of 86




18-14808            TJOFLAT, J., Specially Concurring                        5

motion on the ground that Johnston failed to secure a state court
injunctive order requiring the Sheriff to provide her a name-clear-
ing hearing. “Because an adequate state court remedy was availa-
ble to Johnston, her failure to pursue that remedy dooms her pro-
cedural due process claim,” the Court so held. 7
       Johnston appealed the ruling. The issue before the panel of
this Court was whether the state courts could order the Sheriff to
provide Johnston a name-clearing hearing. The Sheriff argued that


       hearing. Cotton v. Jackson, 216 F.3d 1328, 1330 (11th Cir.
       2000). She must also show that the State of Florida “refused to
       provide a process sufficient to remedy the procedural depriva-
       tion.” McKinney v. Pate, 20 F.3d 1550, 1557 (11th Cir. 1994).
       Johnston cannot establish a claim for deprivation of her liberty
       interest because (1) neither the Sheriff’s Office, nor Borders
       made a false statement; (2) Johnston was afforded a name-
       clearing hearing; (3) adequate state remedies were available to
       provide Johnston with the opportunity for a name clearing
       hearing. Additionally, Plaintiff’s liberty interest claim against
       Sheriff Borders individually is barred by the doctrine of quali-
       fied immunity.
        Notably, the Sheriff did not expressly contend that to make out a due
process claim (cognizable under 42 U.S.C. § 1983) against him for failure to
provide a name clearing hearing, Johnston had to first ask him to provide a
hearing and, if he declined to provide one, the Florida state courts refused to
order him to do so.
7 At this point, no one—not Johnston, nor the Sheriff nor the District Court—
expressly noted for the record that Count I was not seeking “an adequate state
court remedy,” i.e., an injunctive order requiring the Sheriff to provide a
name-clearing hearing.
USCA11 Case: 18-14808             Date Filed: 06/09/2022          Page: 82 of 86




6                    TJOFLAT, J., Specially Concurring                  18-14808

the state courts could do so via “a writ of certiorari or a writ of
mandamus.” 8 Johnston v. Borders, 724 F. App’x 762, 766 (11th Cir.
2018). The panel held that neither remedy was available under
Florida law and therefore reversed the District Court’s summary
judgment holding to the contrary. The panel’s opinion does not
indicate whether the panel considered whether a Florida circuit
court, which is the State’s court of general jurisdiction,9 would en-
tertain a federal constitutional claim—specifically, the Fourteenth
Amendment due process claim asserted in Count I. I assume it
would.
       The panel’s holding was, in effect, that Johnston had estab-
lished a due process violation. The deprivation of Johnston’s right
to a name-clearing hearing was “complete” because, according to
the panel, “the State [would have] fail[ed] to provide due process.”
Zinermon v. Burch, 494 U.S. 113, 126, 110 S. Ct. 975, 983 (1990).
Because the deprivation was complete, the District Court, on


8 The en banc McKinney Court held that certiorari review was available under
Florida law as the remedy in that case. 20 F.3d at 1563.
9 The Florida Constitution states that “[c]ircuit courts of the State of Florida
have exclusive jurisdiction of all cases in equity, all cases at law, and all crimi-
nal cases not cognizable by inferior courts.” Fla. Const. art V, § 11; see also
English v. McCrary, 348 So. 2d 293, 297 (Fla. 1977) (“In this state, circuit courts
are superior courts of general jurisdiction, and nothing is intended to be out-
side their jurisdiction except that which clearly and specially appears so to
be.”). Florida statutes state that the circuit courts have “exclusive original ju-
risdiction” over “all actions at law not cognizable by the county courts,” as
well as “all cases in equity.” Fla. Stat. § 26.012.
USCA11 Case: 18-14808           Date Filed: 06/09/2022        Page: 83 of 86




18-14808            TJOFLAT, J., Specially Concurring                        7

remand, would have to provide the process due Johnston—a
name-clearing hearing. But Johnston was not seeking the process
that was due. Codd, 429 U.S. at 627, 97 S. Ct. at 883–84. Instead,
she wanted compensatory and punitive damages. 10
       On remand, Johnston moved the District Court to enforce
the Johnston v. Borders mandate. Among other points, she argued
that the mandate established that because the Sheriff failed to in-
form her of her right to a name-clearing hearing 11 and then provide
one, she did not need to prove the sixth element of her Count I due
process claim: that she was discharged “without a meaningful op-
portunity for employee name clearing.” 742 F. App’x at 766. The
District Court agreed. It held, albeit implicitly, that to establish her
Count I claim, Johnston did not have to request a name-clearing
hearing; the mere fact that the Sheriff had not provided one on his
own initiative proved that he had denied her due process of law.
      The District Court’s ruling was inexplicable, especially so
when one considers what, according to the Court, Johnston had to
prove in seeking damages (for the Sheriff’s failure to provide a
name-clearing hearing) and what she would have had to prove if

10 The Sheriff, at least in his individual capacity, understood this, which ex-
plains why he interposed the defense of qualified immunity. See supra notes
12, 19. Qualified immunity is a defense to a claim for damages. It is not a
defense to a claim for injunctive relief—here, an order requiring the provision
of a name-clearing hearing.
11 As the panel stated in Johnston v. Borders, “Sheriff Borders admitted that
he did not know what a name-clearing hearing was.” 742 F. App’x at 766.
USCA11 Case: 18-14808           Date Filed: 06/09/2022       Page: 84 of 86




8                  TJOFLAT, J., Specially Concurring               18-14808

she had sought an injunction (ordering the Sheriff to provide a
name-clearing hearing). To obtain an injunction, Johnston would
have had to prove (1) that she requested the Sheriff to provide a
hearing because the statements in his October 10, 2014, press re-
lease were false and stigmatizing; (2) that he denied her request,
and (3) that the Florida courts refused to entertain her application
for an injunction ordering the Sheriff to provide a hearing. As the
Supreme Court stated in Zinermon, “[t]he constitutional violation
actionable under § 1983 is not complete when the deprivation oc-
curs; it is not complete unless and until the State fails to provide
due process.” 494 U.S. at 126, 110 S. Ct. at 983.
       Now consider what the District Court required Johnston to
prove to establish her claim for damages under § 1983. She did not
have to prove points (1) through (3) above. All she had to prove
was that the Sheriff’s statements were false and stigmatizing, and
that he failed to give her a name-clearing hearing. The Sheriff ad-
mitted that she did not receive a name-clearing hearing, so her bur-
den was simply to establish that statements in the Sheriff’s Office
press release were false and stigmatizing and caused her to sustain
the losses described in the Court’s jury instructions.12 In time,
Johnston recovered damages even though the deprivation she
complained of was not complete and a due process claim could not
lie.


12 Recall that the instructions were administered without the Sheriff’s objec-
tion.
USCA11 Case: 18-14808            Date Filed: 06/09/2022          Page: 85 of 86




18-14808            TJOFLAT, J., Specially Concurring                           9

       I close my discussion with an observation about a statement
this Court made in Buxton v. City of Plant City, a case in which
stigmatizing information was placed in discharged police officer’s
personnel file was made public necessitating a post-termination
name-clearing hearing. 871 F.2d 1037, 1046 (11th Cir. 1989). After
acknowledging that ordering “a post-termination hearing [is the]
proper remedy for employee deprived of liberty interest during ter-
mination,” the Court held that when stigmatizing information is
made part of the public record in connection with a state em-
ployee’s termination, “[n]otice of the right to [a name-clearing
hearing] is required.” Id. In the instant case, the District Court
effectively concluded that the Sheriff’s failure to notify Johnston of
the right to a name-clearing hearing standing alone was sufficient
to prove the denial of due process alleged in Count I. The conclu-
sion cannot be squared with Zinermon and Codd. Codd, 429 U.S.
at 627, 97 S. Ct. at 883–84 (stating that the remedy for a stigma-plus
claim is “an opportunity to refute the charge”); see also Perry v.
Sindermann, 408 U.S. 593, 603, 92 S. Ct. 2694, 2700 (1972) (stating
that due process requires the government “to grant a hearing at
[the employee’s] request.”). 13 The employee is the party who
should say that the employer’s statement is false and stigmatizing.


13 I also note that most of the circuit courts to consider this issue have, either
implicitly or explicitly, rejected a notice requirement for stigma-plus claims.
See, e.g., Wojcik v. Mass. State Lottery Comm’n, 300 F.3d 92, 103 (1st Cir.
2002) (holding that a due process violation does not occur in the stigma-plus
USCA11 Case: 18-14808           Date Filed: 06/09/2022         Page: 86 of 86




10                  TJOFLAT, J., Specially Concurring                18-14808

       But putting that notion aside, the employee standing in
Johnston’s shoes does not have a § 1983 claim for the deprivation
of due process until the deprivation has actually occurred—until
the state courts fail to provide a name-clearing hearing because the
employer’s statement on discharge was false, stigmatizing and pub-
lic.




context until an employee requests a hearing); Grill v. N.Y.C. Transit Auth.,
291 F.3d 231, 234 (2d Cir. 2002); Rosenstein v. City of Dall., 876 F.2d 392, 396
(5th Cir. 1989); Quinn v. Shirey, 293 F.3d 315, 321–22 (6th Cir. 2002);
Winskowski v. City of Stephen, 442 F.3d 1107, 1111 (8th Cir. 2006).